As filed with the U.S. Securities and Exchange Commission on October 25, 2010 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1/A Post-Effective Amendment No. 1 SEC File No. 333-165883 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PHYTOMEDICAL TECHNOLOGIES, INC. (Name of registrant as specified in its charter) NEVADA 87-0429962 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code) (I.R.S. Employer Identification Number ) Amit S. Dang PhytoMedical Technologies, Inc. President and Chief Executive Officer 100 Overlook Drive, 2 nd Floor 100 Overlook Drive, 2 nd Floor Princeton, New Jersey 08540 Princeton, New Jersey 08540 Telephone: (800) 611-3388 Telephone: (800) 611-3388 (Address and telephone number of registrants principal offices) (Name, address and telephone number of agent for service) Copies of all communications and notices to: Joseph Sierchio, Esq. Sierchio & Company, LLP 430 Park Avenue 7 th Floor New York, New York 10022 Telephone: (212) 246-3030 Facsimile: (212) 246-3039 If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 of the Securities Act of 1933, as amended, check here: S If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer £ Accelerated Filer £ Non-accelerated Filer £ (Do not check if a smaller reporting company) Smaller reporting company S CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount tobe Registered(4) Proposed maximum offering price per share (1) Proposed maximum aggregate offering price(1) Amount of registration Fee Common stock, $0.00001 par value (2) Common stock, $0.00001 par value (3) Total - (1) Estimated solely for the purposes of calculating the registration fee in accordance with Rule 457(c) and Rule 457(g) under the Securities Act of 1933, using the closing price as reported on the Over the Counter Bulletin Board on March 26, 2010 which was $0.03 per share. The registration fee has been previously paid. (2) Represents 200,000,000 shares of our common stock, par value $0.00001 per share, which we are offering in units, each unit consisting of one share of common stock and one-half ofone Series B Stock Purchase Warrant (the  Series B Warrants ). Each full Series B Warrant entitles the holder thereof to purchase an additional share of our common stock at $0.03 per share for a period of two years from the date of issuance directly through our officers and directors, on a no minimum basis. (3) Represents the 100,000,000 shares of our common stock, par value $0.00001 per share issuable upon exercise of the Series B Warrants. (4) . In the event of a stock split, stock dividend or similar transaction involving our common stock, in order to prevent dilution, the number of shares registered shall be automatically increased to cover the additional shares in accordance with Rule 416(a) under the Securities Act of 1933. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. ii EXPLANATORY NOTE This filing does not involve the registration of any new shares of the Registrants Common Stock. Rather, it updates (inclusive of current interim financial statements) the registration of the Common Stock, par value $0.00001 per share (Common Stock), originally registered on Form S-1 (File No. 333-162417 ), declared effective on May 4, 2010. As a registration fee was paid on the shares registered thereby in connection with their original registration, no registration fee is being paid in connection herewith. iii SUBJECT TO COMPLETION, DATED OCTOBER 25, The information in this Prospectus is not complete and may be changed. We may not sell these securities until this registration statement is declared effective by the United States Securities and Exchange Commission. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PROSPECTUS PHYTOMEDICAL TECHNOLOGIES, INC. 200,000,000 UNITS We are offering up to a maximum of 200,000,000 units (the  Units ) of our securities at an offering price of $0.01 per Unit in a direct public offering, without any involvement of underwriters or broker-dealers. Each Unit consists of: · one (1) share of our common stock, $0.00001 par value per share (collectively, the  Unit Shares ); and, · one-half of one Series B Stock Purchase Warrant (collectively, the  Series B Warrants ). Each full Series B Warrant entitles the holder to purchase one additional share of our common stock (the  Warrant Shares ) at a price of $0.03 for a period of two (2) years from the date of issuance of the Series B Warrants . The Units will be sold by our Chief Executive Officer and President. Please refer to  THE OFFERING AND PLAN OF DISTRIBUTION.  The Warrant Shares and the Unit Shares are collectively referred to as the  Securities . Our common stock is presently quoted for trading under the symbol  PYTO  on the over the counter bulletin board (the  OTCBB ). On October 20, 2010 the closing price of the common stock, as reported on the OTCBB was $0.02 per share. We are conducting the offering on a no minimum basis. This means that: · we have no requirement to sell any specific number of Units; · we will not return any funds received from investors in the event that we do not sell all of the securities being offered or if the funds received are insufficient for the purposes set forth herein; and · we will not deposit the proceeds from this offering in an escrow, trust or similar account. Accordingly, the proceeds from this offering will be immediately available to us for our use. Please refer to THE OFFERING AND PLAN OF DISTRIBUTION. Purchase of the Securities is highly speculative and involves a high degree of risk. You should carefully consider the risks and uncertainties described under the heading  RISK FACTORS  beginning on page 7 of this Prospectus before making a decision to purchase any of the Securities offered pursuant to this Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this Prospectus. Any representation to the contrary is a criminal offense. THE DATE OF THIS PROSPECTUS IS , 2010 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 3 RISK FACTORS 7 NOTE REGARDING FORWARD-LOOKING STATEMENTS 29 USE OF PROCEEDS 30 DETERMINATION OF OFFERING PRICE 31 DILUTION 31 MARKET PRICE OF AND DIVIDENDS ON OUR COMMON STOCKAND RELATED STOCKHOLDER MATTERS 33 THE STANDARD GOLD SHARE EXCHANGE AGREEMENT 36 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIALCONDITION AND RESULTS OF OPERATIONS 37 DESCRIPTION OF OUR BUSINESS AND PROPERTY 54 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS,AND CONTROL PERSONS 64 EXECUTIVE COMPENSATION 71 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERSAND MANAGEMENT 76 TRANSACTIONS WITH RELATED PERSONS, PROMOTERSAND CERTAIN CONTROL PERSONS 77 DESCRIPTION OF OUR SECURITIES 78 THE OFFERING AND PLAN OF DISTRIBUTION 81 LEGAL PROCEEDINGS 83 DISCLOSURE OF COMMISSION POSITION ON INDEMNIFICATIONFOR SECURITIES ACT LIABILITIES 83 LEGAL MATTERS 84 EXPERTS 84 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTSON ACCOUNTING AND FINANCIAL DISCLOSURE 84 ADDITIONAL INFORMATION 84 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS 85 You should rely only on the information contained in this Prospectus. We have not authorized anyone to provide you with different information. We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted. You should assume that the information contained in this Prospectus is accurate as of the date on the front of this Prospectus only. Our business, financial condition, results of operations and prospects may have changed since that date. Information contained on our web site does not constitute part of this Prospectus. 2 PROSPECTUS SUMMARY This summary only highlights selected information contained in greater detail elsewhere in this Prospectus. This summary may not contain all of the information that you should consider before investing in our common stock. You should carefully read the entire Prospectus, including "RISK FACTORS" beginning on page 7, and the consolidated financial statements, before making an investment decision. Unless the context otherwise requires, the terms we, our, us, Company and PhytoMedical refer to PhytoMedical Technologies, Inc. a Nevada corporation, and its consolidated subsidiaries. About Us and Our Business We were incorporated in the State of Nevada on July 25, 2001 and have focused our efforts on the development of new technologies (in particular pharmaceutical technologies and products) and, where warranted, acquire rights to obtain licenses to technologies and products that are being developed by third parties, primarily universities and government agencies, through sponsored research and development agreements As reported by us, on May 31, 2010 our then President and Chief Executive Officer resigned both as an officer and as a director, and Mr. Amit S. Dang was appointed in his place. Mr. Dang and Mr. Jeet Sidhu were also appointed to our Board of Directors. Subsequently, in June 2010 Messrs. Gary Branning and Greg Wujek resigned as directors. Mr. Raymond Krauss also resigned as a director and as our Chief Financial Officer, a position currently held by Mr. Dang. Please refer to  DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, AND CONTROL PERSONS . Following the recent management changes which occurred in June 2010, our Board of Directors has determined that it is in our shareholders best interest to refocus our business in activities in a manner which may more fully enhance shareholder value. As a result, on August 25, 2010 we entered into a non-binding Memorandum of Intent (the  MOI ) with Standard Gold Corp. a Nevada corporation ( SGC ) relating to continuing discussions and the negotiation of a definitive agreement regarding our possible acquisition of all of the issued and outstanding shares of SGG. Pursuant to the MOI we loaned SGC $30,000 (the  SGC Loan ) so that it could maintain its mineral claims, in good standing, pending on-going negotiations. The SGC Loan bears interest at an annual rate of 8.5%. Both principal and accrued interest on the SGC Loan are due and payable on December 31, 2010. Subsequently, on October 22 , 2010 we entered into a Share Exchange Agreement (the  Share Exchange Agreement ) with Standard Gold Corporation, and its shareholders, pursuant to which we will acquire all of the issued and outstanding shares of SGC in exchange for 607,539,940 shares of our common stock (the  SGC Acquisition ). Consummation of the transactions contemplated by the Share Exchange Agreement is subject to the satisfaction of a number of conditions, including, but not limited to, our receipt of subscriptions for an aggregate of 150,000,000 Units (the  Minimum Financing Amount ) being offered by us pursuant to this Prospectus. Please refer to  DESCRIPTION OF OUR BUSINESS AND PROPERTY- SGC and the Bull Frog Prospect. SGC is a natural resource exploration company engaged in the exploration of precious metals in the western United States that may contain economic concentrations of mineralization. SGCs strategy is to acquire properties that are prospective for mineral exploration and may have undergone some degree of mineral exploration and exploitation. To date, SGC has acquired interests in gross acres of State Leases 3 and Federal lode claims in the State of Nevada. Please refer to  DESCRIPTION OF OUR BUSINESS AND PROPERTY-SGC and the Bull Frog Prospect. We have an exclusive license, granted pursuant to a license agreement dated September 1, 2008 (the  Dartmouth License Agreement ) between us and the Trustees of Dartmouth College (the  Dartmouth Trustees ), to develop, market and distribute a novel class of synthesized compounds known as bis-intercalators. We commenced our research and development activities relating to an anti-cancer compound, which has been named  D11B , for the treatment of glioblastoma through a Sponsored Research Agreement (the  Sponsored Research Agreement ) with Dartmouth College ( Dartmouth ). Upon consummation of the SGC Acquisition our intention is to terminate the Dartmouth License Agreement and pursue the exploration and development of the mineral claims currently held by SGC. Our corporate headquarters is located at 100 Overlook Drive, 2nd Floor, Princeton, New Jersey, 08540. Our telephone number is (800) 611-3388. Risk Factors We face all the risks common to companies that are relatively new, including under capitalization and uncertainty of funding sources, high initial expenditure levels, uncertain revenue streams, and difficulties in managing growth, inability to obtain necessary regulatory approvals to market the products, unforeseen safety issues relating to the products and dependence on third party collaborators to conduct research and development of the products. We have incurred cumulative losses of $23,978,004 through September 30, 2010, and do not have positive cash flows from operating activities.Additionally, we have expended a significant amount of cash in developing our technology. These conditions raise substantial doubt about our ability to continue as a going concern. In order to meet our capital requirements, and continue to operate, additional capital is necessary; however, there is no assurance that additional funds will be available to us, on acceptable terms, if at all, in order to finance our operations. For a more detailed discussion of some of the risks you should consider, you are urged to carefully review and consider the section entitled  RISK FACTORS  beginning on page 7 of this Prospectus. The Offering Securities Being Offered We are offering up to 200,000,000 Units at a purchase price of $0.01 per Unit ($2,000,000 in the aggregate). Each Unit consists of (i) one (1) Unit Share and (ii) one half of one Series B Warrant.Each full Series B Warrant entitles the holder to purchase one Warrant Share at a price of $0.03 per Warrant Share for a period of two (2) years from the date of issuance of the Series B Warrants. Please refer to the  OFFERING . We are offering the Units on a no minimum basis. This means that: · we have no requirement to sell any specific number of Units; · we will not return any funds received from investors in the event that we do not sell all of the securities being offered or if the funds received are insufficient for the purposes set forth herein; and · we will not deposit the proceeds from this offering in an escrow, trust or similar account. 4 Accordingly, the proceeds from this offering will be immediately available to us for our use. Please refer to  PLAN OF DISTRIBUTION . Offering Price The offering price of $0.01 per Unit was arbitrarily determined by us and does not bear any significant relationship to our assets and is not necessarily reflective of the inherent or current, potential market or resale value of our shares. Please refer to DETERMINATION OF OFFERING PRICE .  Number of Shares Outstanding There were 241,487,995 shares of our common stock issued and outstanding at September 30, 2010. If all of the offered shares are sold, and without giving effect to the exercise of outstanding options or the Series B Warrants there will be 401,487,995 shares issued and outstanding. Duration of Offering Subject to our right to terminate the offering at any time, the offering will be conducted by us on a best efforts basis for a period of the earlier of 90 days following the date of this Prospectus or the date on which we have sold all of the Units. We may extend the offering period for an additional 90 days in our sole discretion and without notice. We refer to the date on which this offering is terminated as the  Offering Termination Date . Selected Financial Data The following tables set forth a summary of certain selected financial data. You should read this information together with the financial statements and the notes to the consolidated financial statements appearing elsewhere in this Prospectus. Statements of Operations Data For the Three Months Ended September 30, 2010 For the Three Months Ended September 30, 2009 For the Nine Months Ended September 30, 2010 For the Nine Months Ended September 30, 2009 Revenue $  $  $  $  Income (loss) from operations $ $ $ 2,230,207 $ Net i ncome (loss) $ $ $ 2,162,368 $ Weighted average shares outstanding used in basic net income (loss) per share calculation 241,487,995 200,410,135 221,121,695 200,402,282 Weighted average shares outstanding used in diluted net income (loss) per share calculation 241,487,995 200,410,135 334,443,763 200,402,282 Basic net income (loss) per share $ $ $ 0.01 $ Diluted net income (loss) per share $ $ $ 0.01 $ 5 Statements of Operations Data For the Year Ended December 31, 2009 For the Year Ended December 31, 2008 Revenue $  $  Loss from operations $ $ Net loss $ $ Weighted average shares outstanding used in basic and diluted net loss per share calculation 200,675,941 200,398,290 Basic and diluted net loss per share $ $ Balance Sheet Data September 30, 2010 December 31, 2009 December 31, 2008 Cash and cash equivalents $ 151,074 $ $ (Negative) working capital $ $ $ Total assets $ 1 87,928 $ 90,569 $ 683,093 Total liabilities $ 165,299 $ 1,076,335 $ 1,016,870 Total stockholders' equity (deficit) $ 22,629 $ $ Use of Proceeds All funds, if any, received by us from this offering and the exercise of the Series B Warrants, if any, will be used for payment of the offering expenses and for working capital purposes. Please refer to  Use of Proceeds . Description of Our common stock Our authorized capital stock consists of stock of 2,000,000,000 shares of common stock, each with a par value of $0.00001, and 1,000,000 shares of preferred stock, each with a par value of $0.25. As of September 30, 2010, there were 241,487,995 shares of common stock issued and outstanding. No preferred shares were issued and outstanding. These totals do not include any shares of common stock issuable upon the exercise of any of our issued and outstanding stock options. Please refer to DESCRIPTION OF OUR SECURITIES. 6 RISK FACTORS You should carefully consider the risks described below before purchasing any shares of our common stock. Our most significant risks and uncertainties are described below; if any of the following risks actually occur, our business, financial condition, or results of operations could be materially adversely affected, the trading of our common stock could decline, and you may lose all or part of your investment therein. You should acquire the shares only if you can afford to lose your entire investment. Our filings with the Securities and Exchange Commission also contain forward-looking statements that involve risks and uncertainties. Our actual results could differ materially from those anticipated in these forward-looking statements as a result of certain factors, including the risks we have described below. Please refer to  Note Regarding Forward-Looking Statements  on page 29 of this Prospectus . RISKS RELATED TO OUR FINANCIAL CONDITION AND OPERATIONS We have experienced significant losses and expect losses to continue for the foreseeable future. We are a development stage company; we have not generated any revenues since inception and we do not expect to generate any revenues for the foreseeable future. We incurred net losses of $139,054 and $148,195 during the three months ended September 30, 2010 and 2009. We incurred net income during the nine months ended September 30, 2010 of $2,162,398, which includes the reversal of stock based compensation of $2,674,268 due to the forfeiture of stock options. Excluding the reversal of this stock based compensation expense, we would have had a net loss of $511,870 for the nine months ended September 30, 2010. We incurred a net loss of $531,057 for the nine months ended September 30, 2009. We have an accumulated deficit of $23,978,004 through September 30, 2010 and do not have positive cash flows from operating activities.Additionally, we have expended a significant amount of cash in developing our technology.We expect to continue to incur losses at least through September 30, 2011. We have yet to establish any history of profitable operations. Our profitability will require the successful completion of our development efforts and the subsequent commercialization of our products. No assurances can be given when this will occur or that we will ever be profitable. Our independent auditors have expressed substantial doubt about our ability to continue as a going concern, which may hinder our ability to obtain future financing. Our independent registered public accounting firm has issued its report, which includes an explanatory paragraph for going concern uncertainty on our financial statements as of December 31, 2009. Because we have not yet generated revenues from our operations our ability to continue as a going concern is currently heavily dependent upon our ability to obtain additional financing to sustain our operations. Such financing may take the form of the issuance of common or preferred stock or debt securities, or may involve bank financing. Although we have completed several equity financings, the fact that our auditors have issued a going concern opinion may hinder our ability to obtain additional financing in the future. Currently, we have no commitments to obtain any additional financing, and there can be no assurance that financing will be available in amounts or on terms acceptable to us, if at all. 7 RISKS RELATED TO THE CONSUMMATION OF THE SGC ACQUISITION SGC was recently formed, has a very limited operating history and is expected to incur operating losses for the foreseeable future. SGC is a mineral exploration company with a very limited operating history. From its inception on January 12, 2010 to the period ended on August 31, 2010, SGC has not generated any revenue.It does not currently have any revenue producing operations.It is not currently operating profitably, and it should be anticipated that it will operate at a loss at least until such time when the production stage is achieved, if production is, in fact, ever achieved. Prior to completing exploration on the Nevada Properties, it may incur increased operating expenses without realizing any revenues from those claims. There are numerous difficulties normally encountered by mineral exploration companies, and these companies experience a high rate of failure. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications, and delays encountered in connection with the exploration of the mineral properties that we plan to undertake. These potential problems include, but are not limited to, unanticipated problems relating to exploration and additional costs and expenses that may exceed current estimates. SGC has no history upon which to base any assumption as to the likelihood that its business will prove successful, and it can provide no assurance to investors that it will generate any operating revenues or ever achieve profitable operations. The SGC Acquisition may not be consummated. Consummation of the SGC Acquisition is subject to the satisfaction of a number of conditions, including our having received subscriptions for the Minimum Financing Amount. There is no assurance that we will be able to raise the Minimum Financing Amount. We expect to incur significant transaction costs whether or not the SGC Acquisition is consummated. We expect to incur substantial expenses related to the SGC Acquisition and the merger whether or not the merger is completed. In all likelihood we will not be able to recoup any of these costs should the SGC Acquisition not be consummated. Moreover, the expenditure of our limited capital resources in connection with the SGC Acquisition may adversely impact our ability to continue to research and develop the D11B should the SGC Acquisition not be consummated. We will be subject to various uncertainties and contractual restrictions while the SGC Acquisition is pending that could adversely affect our financial results. Uncertainty about the effect of the SGC Acquisition on our existing business may impair our ability to attract, retain and motivate key personnel and to engage in further research and development activities regarding D11B, and could cause parties with whom we have business relationships to seek to change their business relationships with us. 8 The property claims in which SGC has an interest, or a right to earn an interest, do not have any reserves. The property claims in which SGC has an interest, or a right to earn an interest, do not have any reserves. Even if we find gold, silver or lithium, it may not be of sufficient quantity so as to warrant recovery. Additionally, even if we find gold, silver or lithium in sufficient quantity to warrant recovery it ultimately may not be recoverable. Finally, even if any gold, silver or lithium is recoverable, we do not know that this can be done at a profit. Failure to locate gold, silver or lithium in economically recoverable quantities will cause us to suspend operations. RISKS RELATED TO MINERAL EXPLORATION AND POTENTIAL MINING ACTIVITIES FOLLOWING OUR CONSUMMATION OF THE SGC ACQUISITION Because of the speculative nature of exploration of mineral properties, following our consummation of the SGC Acquisition, we may never discover a commercially exploitable quantity of minerals, our business may fail and investors may lose their entire investment. We are in the very early exploration stage and cannot guarantee that our exploration work will be successful, or that any minerals will be found, or that any production of minerals will be realized. The search for valuable minerals as a business is extremely risky.We can provide investors with no assurance that exploration on our properties will establish that commercially exploitable reserves of minerals exist on our property.Additional potential problems that may prevent us from discovering any reserves of minerals on our property include, but are not limited to, unanticipated problems relating to exploration and additional costs and expenses that may exceed current estimates. If we are unable to establish the presence of commercially exploitable reserves of minerals on our property our ability to fund future exploration activities will be impeded, we will not be able to operate profitably and investors may lose all of their investment in our company. Following our consummation of the SGC Acquisition, we may be adversely affected by fluctuations in precious metal prices. If prices decrease, we may be unable to achieve profitability. The value and price of our shares of common stock, our financial results, and our exploration, development and mining activities, if any, may be significantly adversely affected by declines in the price of precious metals.Mineral prices fluctuate widely and are affected by numerous factors beyond our control such as interest rates, exchange rates, inflation or deflation, fluctuation in the value of the United States dollar and foreign currencies, global and regional supply and demand, and the political and economic conditions of mineral producing countries throughout the world. The prices used in making resource estimates for mineral projects are disclosed, and generally use significantly lower metal prices than daily metals prices quoted in the news media. The percentage change in the price of a metal cannot be directly related to the estimated resource quantities, which are affected by a number of additional factors. For example, a 10% change in price may have little impact on the estimated resource quantities, or it may result in a significant change in the amount of resources.If prices decrease, we may be unable to achieve profitability. 9 Following our consummation of the SGC Acquisition, we may need additional financing to fully implement our intended business plan, including the development of a comprehensive exploration program, which if we do not obtain, will result in our having to curtail or cease our exploration activities. Following the consummation of the SGC Acquisition, we will need to obtain additional financing in order to fully implement our intended exploration program.SGC currently does not have any operations and has not generated any income.We do not have any arrangements for financing and we may not be able to find such financing if required.Obtaining additional financing would be subject to a number of factors, including investor acceptance of mineral claims and investor sentiment.These factors may adversely affect the timing, amount, terms, or conditions of any financing that we may obtain or make any additional financing unavailable to us. Transportation difficulties and weather interruptions may affect and delay proposed exploration and mining operations and impact our proposed business. The Nevada Properties are accessible by road. The climate in the area is hot and dry in the summer but cold and subject to snow in the winter, which could at times hamper accessibility depending on the winter season precipitation levels. As a result, our exploration and mining plans could be delayed for several months each year. Supplies needed for exploration may not always be available. If we are unable to secure exploration supplies we may have to delay our anticipated business operations. Competition and unforeseen limited sources of supplies needed for our proposed exploration work could result in occasional spot shortages of supplies of certain products, equipment or materials. There is no guarantee we will be able to obtain certain products, equipment and/or materials as and when needed, without interruption, or on favorable terms. Such delays could affect our anticipated business operations and increase our expenses. Management lacks formal training in mineral exploration. Our business, earnings and ultimate financial success could suffer irreparable harm as a result of managements lack of experience in the industry. Our officers and directors have no professional accreditation or formal training in the business of mineral exploration. With no direct training or experience in these areas our management may not be fully aware of many of the specific requirements related to working within this industry. Decisions so made without this knowledge may not take into account standard engineering management approaches that experienced exploration corporations commonly make. Consequently, our business, earnings and ultimate financial success could suffer irreparable harm as a result of managements lack of experience in the industry. SGC is subject to all the risks inherent to mineral exploration, which may have an adverse affect on our business operations. Potential investors should be aware of the difficulties normally encountered by mineral exploration companies and the high rate of failure of such enterprises. The likelihood of success must be considered in light of the problems, expenses, difficulties, complications and delays encountered in connection with the exploration of the mineral properties that SGC plans to undertake. These potential 10 problems include, but are not limited to, unanticipated problems relating to exploration and additional costs and expenses that may exceed current estimates. If SGC is unsuccessful in addressing these risks, our business will likely fail and purchasers of our common stock may lose their entire investment. SGC is subject to the numerous risks and hazards inherent to the mining industry and resource exploration including, without limitation, the following: · interruptions caused by adverse weather conditions; · unforeseen limited sources of supplies resulting in shortages of materials, equipment, and availability of experienced manpower. The prices and availability of such equipment, facilities, supplies and manpower may change and have an adverse effect on our operations, causing us to suspend operations or cease our activities completely. The development of a new mining project is based largely on estimates that may prove incorrect resulting in increased operating costs and lower economic returns. The development of new mining operations, which generally result from identifying potentially economically recoverable volumes of minerals or metals, have no operating history upon which to base estimates of future cash operating costs. For such development projects, estimates of proven and probable reserves and cash operating costs are, to a large extent, based upon the interpretation of geological data obtained from drill holes and other sampling techniques and feasibility studies which derive estimates of cash operating costs based upon anticipated tonnage and grades of ore to be mined and processed, the configuration of the ore body, expected recovery rates, comparable facility and equipment operating costs, anticipated climatic conditions and other factors. As a result, it is possible that actual cash operating costs and economic returns may differ from those estimated. It is possible that our title for the properties in which we have an interest will be challenged by third parties. SGC has not obtained title insurance for its properties.It is possible that the title to the properties in which it has an interest will be challenged or impugned. If such claims are successful, SGC may lose our interest in such properties. Because SGC has no operating history,there can be no assurance that it will be successful in its gold or other mineral exploration activities. SGC has a very limited operating history of operations.As a result of its brief operating history, there is a substantial risk that it will not be successful exploring for gold or other minerals. Any significant growth in our mineral exploration activities will place additional demands on our Chief Executive Officer, and any increased scope of our operations will present challenges due to our current limited management resources.Our future performance will depend upon our management and their ability to locate and negotiate additional exploration opportunities in which we can participate.Our inability to locate additional opportunities, to hire additional management and other personnel, or to enhance our management systems, could have a material adverse effect on our results of operations.There can be no assurance that our operations will be profitable. Mining operations generally involve a high degree of risk. Mining operations are subject to all the hazards and risks normally encountered in the 11 exploration, development and production of base or precious metals, including unusual and unexpected geological formations, seismic activity, rock bursts, cave-ins, flooding and other conditions involved in the drilling and removal of material, any of which could result in damage to, or destruction of, mines and other producing facilities, damage to life or property, environmental damage and possible legal liability. Mining operations could also experience periodic interruptions due to bad or hazardous weather conditions and other acts of God. Mining operations are subject to hazards such as equipment failure or failure of retaining dams around tailing disposal areas which may result in environmental pollution and consequent liability. If any of these risks and hazards adversely affect our operations or exploration activities, they may: (i) increase the cost of exploration to a point where it is no longer economically feasible to continue operations; (ii) require us to write down the carrying value of one or more mines or a property; (iii) cause delays or a stoppage in the exploration of minerals; (iv) result in damage to or destruction of mineral properties or processing facilities; and (v) result in personal injury or death or legal liability. Any or all of these adverse consequences may have a material adverse effect on our financial condition, results of operations, and future cash flows. We may not be able to compete with current and potential exploration companies, some of whom have greater resources and experience than we do in developing mineral reserves. The natural resource market is intensely competitive, highly fragmented and subject to rapid change. We may be unable to compete successfully with our existing competitors or with any new competitors. We will be competing with many exploration companies which have significantly greater personnel, financial, managerial and technical resources than we do. This competition from other companies with greater resources and reputations may result in our failure to maintain or expand our business. Because our business involves numerous operating hazards, we may be subject to claims of a significant size which would cost a significant amount of funds and resources to rectify. This could force us to cease our operations. Our operations are subject to the usual hazards inherent in exploring for minerals, such as general accidents, explosions, chemical exposure and craterings. The occurrence of these or similar events could result in the suspension of operations, damage to or destruction of the equipment involved and injury or death to personnel. Operations also may be suspended because of machinery breakdowns, abnormal climatic conditions, failure of subcontractors to perform or supply goods or services or personnel shortages. The occurrence of any such contingency would require us to incur additional costs, which would adversely affect our business. Damage to the environment could also result from our operations. If our business is involved in one or more of these hazards, we may be subject to claims of a significant size which could force us to cease our operations. Mineral resource exploration, production and related operations are subject to extensive rules and regulations of federal, provincial, state and local agencies. Failure to comply with these rules and regulations can result in substantial penalties. Our cost of doing business may be affected by the regulatory burden on the mineral industry. Although we intend to substantially comply with all applicable laws and regulations, because these rules and regulations frequently are amended or interpreted, we cannot predict the future cost or impact of complying with these laws. Environmental enforcement efforts with respect to mineral operations have increased over the 12 years, and it is possible that regulations could expand and have a greater impact on future mineral exploration operations. Although our management intends to comply with all legislation and/or actions of local, provincial, state and federal governments, non-compliance with applicable regulatory requirements could subject us to penalties, fines and regulatory actions, the costs of which could harm our results of operations. We cannot be sure that our proposed business operations will not violate environmental laws in the future. Our operations and properties are subject to extensive federal, state, provincial and local laws and regulations relating to environmental protection, including the generation, storage, handling, emission, transportation and discharge of materials into the environment, and relating to safety and health. These laws and regulations may do any of the following: (i) require the acquisition of a permit or other authorization before exploration commences, (ii) restrict the types, quantities and concentration of various substances that can be released in the environment in connection with exploration activities, (iii) limit or prohibit mineral exploration on certain lands lying within wilderness, wetlands and other protected areas, (iv) require remedial measures to mitigate pollution from former operations and (v) impose substantial liabilities for pollution resulting from our proposed operations. The exploration of mineral reserves is subject to all of the usual hazards and risks associated with mineral exploration, which could result in damage to life or property, environmental damage, and possible legal liability for any or all damages. The exploration activities may be subject to prolonged disruptions due to the weather conditions surrounding the location of our mining claims. Difficulties, such as unusual or unexpected rock formations encountered by workers but not indicated on a map, or other conditions may be encountered in the gathering of samples and information, and could delay our exploration program. Even though we are at liberty to obtain insurance against certain risks in such amounts we deem adequate, the nature of those risks is such that liabilities could over exceed policy limits or be excluded from coverage. We do not currently carry insurance to protect against these risks and there is no assurance that we will obtain such insurance in the future. There are also risks against which we cannot, or may not elect to insure. The costs, which could be associated with any liabilities, not covered by insurance or in excess of insurance coverage or compliance with applicable laws and regulations may cause substantial delays and require significant capital outlays, adversely affecting our financial position, future earnings, and/or competitive positions. Actual capital costs, operating costs, production and economic returns may differ significantly from those anticipated and there are no assurances that any future development activities will result in profitable mining operations. SGC does not have an operating history upon which SGC can base any estimates of future operating costs related to any future development of our properties. Capital and operating costs, production and economic returns, and other estimates contained in pre-feasibility or feasibility studies may differ significantly from actual costs, and there can be no assurance that our actual capital and operating costs for any future development activities will not be higher than anticipated ordisclosed. 13 RISKS RELATED TO THE CONTINUATION OF OUR RESEARCH AND DEVELOPMENT PHARMACOLOGICAL TECHNOLOGIES AND PRODUCTS IF THE SGC ACQUISITION IS NOT CONSUMMATED Evaluating our business and future prospects may be difficult due to the rapidly changing technological and market landscape. There is limited historical information available about our company upon which you can base your evaluation of our business and prospects. The markets we are addressing are rapidly evolving and are experiencing technological advances and new market entrants. Our future success may require us to outsource not only our research efforts, but ultimately, our manufacturing and distribution, and there is no guarantee we can do this at a price that is competitive with our competitors, or that we can gain access to new, more cost effective technologies that may be developed by our competitors. Moreover, D11B is in the early stages of development and we have limited experience upon which to predict whether it can be successfully commercialized. We will need to raise additional capital to continue our business. To date, we have not generated any product revenues, yet we have had operating expenditures to license and conduct research on pharmaceutical or other potential products derived from D11B ( Potential Product Candidates ). At September 30, 2010, we had cash on hand of only $151,074, which we do not believe will allow us to sustain our current level of development activities. Until, and unless, we receive approval from the U.S. Food and Drug Administration (the  FDA ) or foreign regulatory authorities for one or more of our Potential Product Candidates, we cannot sell Potential Product Candidates and will not have any operating revenues. Currently, our only Potential Product Candidate is D11B. It has not been approved by the FDA or any foreign regulatory authority for sale. Therefore, for the foreseeable future, we will have to fund all of our operations and capital expenditures from existing cash, cash equivalents and short-term investments. As a result, we will need to seek additional sources of financing for our operations, which might not be available on favorable terms, if at all. If we do not succeed in raising additional funds (including the proceeds from this offering) on acceptable terms, we might be unable to complete development of D11B and any required pre-clinical and clinical trials or obtain approval of any of our Potential Product Candidates from the FDA or any foreign regulatory authorities. In addition, we could be forced to discontinue product development, reduce or forego sales and marketing efforts and forego attractive business opportunities. Any additional sources of financing will likely involve the issuance of our equity securities, which would have a dilutive effect on our then current stockholders. Depending on our method of raising funds, now and in the future, your shares may be diluted . If we raise additional funds by selling additional shares of our common stock, or securities convertible into or exercisable for shares of our common stock, the ownership interest of our stockholders may be diluted. We lack sales and marketing experience and will likely rely on third party marketers. We expect to market and sell or otherwise commercialize D11B or any Potential Product Candidates through distribution, co-marketing, co-promotion or licensing arrangements with third parties. Our management has limited experience in sales, marketing or distribution of pharmaceutical products. To the extent that we enter into distribution, co-marketing, co-promotion or licensing arrangements for the marketing or sale of D11B or any Potential Product Candidates, any revenues received by us will be 14 dependent on the efforts of third parties. If any such parties were to breach or terminate its agreement with us or otherwise fail to conduct marketing activities successfully and in a timely manner, the commercialization of D11B or any Potential Product Candidates would be delayed or terminated and would adversely affect our ability to generate revenues and our profitability. We may not be able to attract and retain qualified personnel either as employees or as consultants; without such personnel, we may not be successful in commercializing the results of our ongoing research and development efforts. Competition for qualified employees among companies in the pharmaceutical and biotechnology industries is intense. Our future success depends upon our ability to attract, retain and motivate highly skilled employees. In order to successfully commercialize the results of our ongoing research and development efforts or products, if any, derived from our research program we must substantially expand our personnel, particularly in the areas of clinical trial management, regulatory affairs, business development and marketing. There can be no assurance that we will be successful in hiring or retaining qualified personnel. Managing the integration of new personnel and our growth generally could pose significant risks to our development and progress. Attracting desirable employees will require us to offer competitive compensation packages. The addition of such personnel may result in significant changes in our utilization of cash resources and our anticipated technology development schedule. We may not successfully manage our growth. Our success will depend upon the expansion of our operations and the effective management of our growth, which will place a significant strain on our management and on our administrative, operational and financial resources. To manage this growth, we must expand our facilities, augment our operational, financial and management systems and hire and train additional qualified personnel. If we are unable to manage our growth effectively, our results of operations would be adversely affected. Physicians and patients may not accept and use our drugs. Even if the FDA approves one or more of our Potential Product Candidates, physicians and patients may not accept and use it. Acceptance and use of our products will depend upon a number of factors including: · perceptions by members of the health care community, including physicians, about the safety and effectiveness of our product; · cost-effectiveness of our product relative to competing products; · availability of reimbursement for our product from government or other healthcare payors; and · effective marketing and distribution efforts by us and our licensees and distributors, if any. If our current Potential Product Candidates are approved, we expect sales to generate substantially all of our product revenues for the foreseeable future, and as such, the failure of these products to find market acceptance would harm our business and could require us to seek additional financing. Our ability to generate product revenues will be diminished if our products sell for inadequate prices or patients are unable to obtain adequate levels of reimbursement. Our ability to commercialize our products, alone or with collaborators, will depend in part on the extent to which reimbursement will be available from: · government and health administration authorities; 15 · private health maintenance organizations and health insurers; and · other healthcare payors. Significant uncertainty exists as to the reimbursement status of newly approved healthcare products. Healthcare payors, including Medicare, are challenging the prices charged for medical products and services. Government and other healthcare payors increasingly attempt to contain healthcare costs by limiting both coverage and the level of reimbursement for drugs. Even if our Potential Product Candidates are approved by the FDA, insurance coverage may not be available, and reimbursement levels may be inadequate, to cover our products. If government and other healthcare payors do not provide adequate coverage and reimbursement levels for our products, once approved, market acceptance of such products could be reduced. In addition, changes in the laws governing healthcare and health insurance may have adverse impacts on the amount or method of reimbursement, which would adversely affect our product revenues and results of operations. We face the risk of product liability claims and may not be able to obtain insurance. Our business exposes us to the risk of product liability claims that are inherent in the development of drugs. If the use of one or more of our or our collaborators' drugs harms people, we may be subject to costly and damaging product liability claims brought against us by clinical trial participants, consumers, health care providers, pharmaceutical companies or others selling our products. Our inability to obtain sufficient product liability insurance at an acceptable cost to protect against potential product liability claims could prevent or inhibit the commercialization of pharmaceutical products we develop, alone or with collaborators. We currently do not carry clinical trial insurance or product liability insurance. We intend to obtain such insurance in the future as necessary. We cannot predict all of the possible harms or side effects that may result and, therefore, the amount of insurance coverage we hold in the future, if any, may not be adequate to cover all liabilities we might incur. We intend to expand our insurance coverage to include the sale of commercial products if we obtain marketing approval for our drug candidates in development, but we may be unable to obtain commercially reasonable product liability insurance for any products approved for marketing. If we are unable to obtain insurance at an acceptable cost or otherwise protect against potential product liability claims, we will be exposed to significant liabilities, which may materially and adversely affect our business and financial position. If we are sued for any injury allegedly caused by our or our collaborators' products, our liability could exceed our total assets and our ability to pay the liability. A successful product liability claim or series of claims brought against us would decrease our cash and could cause the value of our common stock to decrease. We may be exposed to liability claims associated with the use of hazardous materials and chemicals. Our research, development and manufacturing activities and/or those of our third-party contractors may involve the controlled use of hazardous materials and chemicals. Although we believe that our safety procedures for using, storing, handling and disposing of these materials comply with federal, state and local laws and regulations, we cannot completely eliminate the risk of accidental injury or contamination from these materials. In the event of such an accident, we could be held liable for any resulting damages and any liability could materially adversely affect our business, financial condition and results of operations. In addition, the federal, state and local laws and regulations governing the use, manufacture, storage, handling and disposal of hazardous or radioactive materials and waste products may require us to incur substantial compliance costs that could materially adversely affect our business, financial condition and results of operations. Successful development of our products is uncertain. Our development of current and future Potential Product Candidates is subject to the risks of failure 16 and delay inherent in the development of new pharmaceutical products and products based on new technologies, including: · delays in product development, clinical testing, or manufacturing; · unplanned expenditures in product development, clinical testing, or manufacturing; · failure of a Potential Product Candidate to demonstrate acceptable safety and efficacy; · failure to receive regulatory approvals; · emergence of superior or equivalent products; · inability to manufacture on our own, or through any others, Potential Product Candidates on a commercial scale; and · failure to achieve market acceptance. Because of these risks, our research and development efforts may not result in any commercially viable products. If a significant portion of these development efforts are not successfully completed, required regulatory approvals are not obtained, or any approved products are not commercially successful, our business, financial condition, and results of operations may be materially harmed. Corporate and academic collaborators may take actions to delay, prevent, or undermine the success of our products. Our operating and financial strategy for the development, clinical testing, manufacture, and commercialization of drug candidates is heavily dependent on our entering into collaborations with corporations, academic institutions, licensors, licensees, and other parties. Our current strategy assumes that we will successfully establish these collaborations, or similar relationships; however, there can be no assurance that we will be successful establishing such collaborations. Some of our existing collaborations are, and future collaborations may be, terminable at the sole discretion of the collaborator. Replacement collaborators might not be available on attractive terms, or at all. The activities of any collaborator will not be within our control and may not be within our power to influence. There can be no assurance that any collaborator will perform its obligations to our satisfaction or at all, that we will derive any revenue or profits from such collaborations, or that any collaborator will not compete with us. If any collaboration is not successful, we may require substantially greater capital to undertake development and marketing of our proposed products and may not be able to develop and market such products effectively, if at all. In addition, a lack of development and marketing collaborations may lead to significant delays in introducing proposed products into some or all markets and/or reduced sales of proposed products in some or all markets. Data provided by collaborators and others upon which we rely that has not been independently verified could turn out to be false, misleading, or incomplete. We rely on third-party vendors, scientists, and collaborators to provide us with significant data and other information related to our projects, clinical trials, and our business. If such third parties provide inaccurate, misleading, or incomplete data, our business, prospects, and results of operations could be materially adversely affected. In addition to our collaborations, we are dependent on certain license relationships. We have licensed technology that is important to our business, and we may enter into additional licenses in the future. Licenses to which we are a party contain, and we expect that any future licenses will contain, provisions requiring certain up-front, milestone, and royalty payments to licensors. If we 17 fail to comply with these obligations to licensor, such licensor may have the right to terminate the license, in which event we would not be able to commercialize drug candidates or technologies that were covered by the license. Also, the milestone and other payments associated with these licenses could make it less profitable for us to develop Potential Product Candidates. If we or our collaborators are unable to manufacture our products in sufficient quantities or are unable to obtain regulatory approvals for the manufacturing facility, we may be unable to meet demand for our products and we may lose potential revenues. We have no experience in drug formulation or manufacturing and do not intend to establish our own manufacturing facilities. We also lack the resources and expertise to formulate or manufacture our own Potential Product Candidates. Completion of our clinical trials and commercialization of our Potential Product Candidates require access to, or development of, facilities to manufacture a sufficient supply of our Potential Product Candidates. We currently contract with outside sources to manufacture our development compounds. If, for any reason, we become unable to rely on our current sources for the manufacture of our Potential Product Candidates, either for clinical trials or, at some future date, for commercial quantities, then we would need to identify and contract with additional or replacement third-party manufacturers to manufacture compounds for preclinical, clinical, and commercial purposes. Before any third party can begin to commercially manufacture our Potential Product Candidates, we must obtain regulatory approval of the manufacturing facility and process. Manufacturing of drugs for clinical and commercial purposes must comply with the FDAs Current Good Manufacturing Practices ( cGMP ), and applicable non-U.S. regulatory requirements. The cGMP requirements govern quality control and documentation policies and procedures. Complying with cGMP and non-U.S. regulatory requirements will require that we expend time, money, and effort in production, recordkeeping, and quality control to assure that the product meets applicable specifications and other requirements. Our reliance on a limited number of third-party manufacturers exposes us to the following risks: · We may be unable to identify manufacturers on acceptable terms or at all because the number of potential manufacturers is limited and the FDA must approve any replacement contractor. This approval would generally require new testing and compliance inspections. In addition, a new manufacturer would have to be educated in, or develop substantially equivalent processes for, production of our products after receipt of FDA approval, if any. · Our third-party manufacturers might be unable to formulate and manufacture our drugs in the volume and of the quality required to meet our clinical needs and commercial needs, if any. · Our future contract manufacturers may not perform as agreed or may not remain in the contract manufacturing business for the time required to supply our clinical trials or to successfully produce, store and distribute our products. · Drug manufacturers are subject to ongoing periodic unannounced inspection by the FDA and corresponding state agencies to ensure strict compliance with the FDAs Current Good Manufacturing Practices (cGMP) and other government regulations and corresponding foreign standards. We do not have control over third-party manufacturers compliance with these regulations and standards. · If any third-party manufacturer makes improvements in the manufacturing process for our products, we may not own, or may have to share, the intellectual property rights to the innovation. Each of these risks could delay our clinical trials, the approval, if any, of our Potential Product Candidates by the FDA or the commercialization of our Potential Product Candidates or result in higher 18 costs or deprive us of potential product revenues. Preclinical and clinical trials required for our Potential Product Candidates are expensive and time-consuming, and their outcome is uncertain. In order to obtain FDA approval to market a new drug product, we must demonstrate safety and effectiveness in humans. To meet these requirements, we must conduct extensive preclinical testing and adequate and well-controlled clinical trials. Conducting clinical trials is a lengthy, time consuming, and expensive process. The length of time may vary substantially according to the type, complexity, novelty, and intended use of the Potential Product Candidate, and often can be several years or more per trial. Delays associated with products for which we are directly conducting preclinical or clinical trials may cause us to incur additional operating expenses. The commencement and rate of completion of clinical trials may be delayed by many factors, including, for example: · inability to manufacture sufficient quantities of qualified materials under cGMP for use in clinical trials; · slower than expected rates of patient recruitment; · failure to recruit a sufficient number of patients; · modification of clinical trial protocols; · changes in regulatory requirements for clinical trials; · the lack of effectiveness during clinical trials; · the emergence of unforeseen safety issues; · delays, suspension, or termination of clinical trials by the institutional review board responsible for overseeing the study at a particular study site; and · government, institutional review board or other regulatory delays or clinical holds requiring suspension or termination of the trials. The results from preclinical testing and early clinical trials are not necessarily predictive of results obtained in later clinical trials. Accordingly, even if we obtain or have obtained positive results from preclinical or early clinical trials, we may not achieve the same success in future clinical trials. Clinical trials may not provide statistically significant data supporting a Potential Product Candidates safety and effectiveness to meet the requisite regulatory approvals. The failure of clinical trials to demonstrate safety and effectiveness for the desired indications could harm the development of that Potential Product Candidate and other Potential Product Candidates. This failure could cause us to abandon a Potential Product Candidate and could delay development of other Potential Product Candidates. Any delay in, or termination of, our clinical trials would delay the filing of our New Drug Applications ( NDAs ), with the FDA and, ultimately, our ability to commercialize our Potential Product Candidates and generate product revenues. Any change in, or termination of, our clinical trials could materially harm our business, financial condition, and results of operation. We are subject to extensive and costly government regulation. Product candidates employing our technology are subject to extensive and rigorous domestic government regulation including regulation by the FDA, the Centers for Medicare and Medicaid Services, 19 other divisions of the United States Department of Health and Human Services, the United States Department of Justice, state and local governments, and their respective foreign equivalents. The FDA regulates the research, development, preclinical and clinical testing, manufacture, safety, effectiveness, record-keeping, reporting, labeling, storage, approval, advertising, promotion, sale, distribution, import, and export of pharmaceutical products. The FDA generally regulates antibodies and other biotechnology products as biologics, subject to a Biologic License Application ( BLA ), under the Public Health Service Act, as amended. The FDA regulates small molecule chemical entities as drugs, subject to an NDA, under the Federal Food, Drug, and Cosmetic Act. If products employing our technologies are marketed abroad, they will also be subject to extensive regulation by foreign governments, whether or not they have obtained FDA approval for a given product and its uses. Such foreign regulation may be equally or more demanding than corresponding United States regulation. Government regulation substantially increases the cost and risk of researching, developing, manufacturing, and selling our products. The regulatory review and approval process, which includes preclinical testing and clinical trials of each Potential Product Candidate, is lengthy, expensive, and uncertain. We or our collaborators must obtain and maintain regulatory authorization to conduct clinical trials. We or our collaborators must obtain regulatory approval for each product we intend to market, and the manufacturing facilities used for the products must be inspected and meet legal requirements.Securing regulatory approval requires the submission of extensive preclinical and clinical data and other supporting information for each proposed therapeutic indication in order to establish the products safety and efficacy, and in the case of biologics, also potency and purity, for each intended use. The development and approval process takes many years, requires substantial resources, and may never lead to the approval of a product. Even if we are able to obtain regulatory approval for a particular product, the approval may limit the indicated medical uses for the product, may otherwise limit our ability to promote, sell, and distribute the product, may require that we conduct costly post-marketing surveillance, and/or may require that we conduct ongoing post-marketing studies. Material changes to an approved product, such as, for example, manufacturing changes or revised labeling, may require further regulatory review and approval. Once obtained, any approvals may be withdrawn, including, for example, if there is a later discovery of previously unknown problems with the product, such as a previously unknown safety issue. If we, our collaborators, or our contract manufacturers fail to comply with applicable regulatory requirements at any stage during the regulatory process, such noncompliance could result in, among other things, delays in the approval of applications or supplements to approved applications; refusal of a regulatory authority, including the FDA, to review pending market approval applications or supplements to approved applications; warning letters; fines; import and/or export restrictions; product recalls or seizures; injunctions; total or partial suspension of production; civil penalties; withdrawals of previously approved marketing applications or licenses; recommendations by the FDA or other regulatory authorities against governmental contracts; and/or criminal prosecutions. Even if we were to secure regulatory approval in the future for any product derived from our ongoing development efforts, we may rely on third parties for certain services. Our ability to achieve profitability is dependent in part on ultimately obtaining regulatory approvals for products, if any, which are derived from our development efforts, and then the subsequent commercialization of any such products. Currently, we do not have the resources to commercialize any products on our own and we either would have to hire and build such capacity, for which we have no experience and could fail, or enter into agreements with third parties for such commercialization. There can be no assurance that such regulatory approvals will be obtained, such resources could or will be hired or such agreements will be entered into. The failure to obtain any such necessary regulatory approvals or resources or to enter into any such necessary agreements could delay or prevent us from achieving profitability and would have a material adverse effect on the business, financial position and results of our 20 operations. Further, there can be no assurance that our operations will become profitable even if products, if any, which are derived from our research and development efforts, are commercialized. If FDA and other approvals are ultimately obtained with respect to any product submitted by us in the future for approval, we may market and sell any such product on our own or through distribution, co-marketing, co-promotion or sublicensing arrangements with third parties. To date, we have no such capability or agreements. To market any of our products directly, we would need to develop a marketing, sales, and distribution force that both has technical expertise and the ability to support a distribution capability. The establishment of a marketing, sales, and distribution capability would significantly increase our costs, possibly requiring substantial additional capital. In addition, there is intense competition for proficient sales and marketing personnel, and we may not be able to attract individuals who have the qualifications necessary to market, sell, and distribute our products. There can be no assurance that we will be able to establish internal marketing, sales, or distribution capabilities. To the extent that we are able to enter into distribution, co-marketing, co-promotion or sublicensing arrangements for the marketing and sale of any such products, any revenues received by us will be dependent on the efforts of third parties. If any of such parties were to breach or terminate their agreement with us or otherwise fail to conduct marketing activities successfully, and in a timely manner, the commercialization of products, if any, derived from our ongoing development efforts would be delayed or terminated. We may not obtain the necessary U.S. or worldwide regulatory approvals to commercialize any Potential Product Candidate. We cannot assure you that we will receive the approvals necessary to commercialize our Potential Product Candidates, or any other pharmaceutical candidates we acquire or develop in the future, for sale. We will need FDA approval to commercialize our Potential Product Candidates in the U.S. and approvals from the FDA equivalent regulatory authorities in foreign jurisdictions to commercialize our Potential Product Candidates in those jurisdictions. In order to obtain FDA approval of any Potential Product Candidate, we must submit to the FDA an NDA, demonstrating that the Potential Product Candidate is safe for humans and effective for its intended use. This demonstration requires significant research and animal tests, which are referred to as pre-clinical studies, as well as human tests, which are referred to as clinical trials. Satisfaction of the FDAs regulatory requirements typically takes many years, depends upon the type, complexity and novelty of the Potential Product Candidate and requires substantial resources for research, development and testing. We cannot predict whether our research and clinical approaches will result in drugs that the FDA considers safe for humans and effective for indicated uses. The FDA has substantial discretion in the drug approval process and may require us to conduct additional pre-clinical and clinical testing, perform post-marketing studies, or otherwise limit or impose conditions on any approval we obtain. The approval process may also be delayed by changes in government regulation, future legislation or administrative action or changes in FDA policy that occur prior to or during our regulatory review. Delays in obtaining regulatory approvals may: · delay commercialization of, and our ability to derive product revenues from, our Potential Product Candidates; · impose costly procedures on us; and · diminish any competitive advantages that we may otherwise enjoy. Even if we comply with all FDA requests, the FDA may ultimately reject one or more of our NDAs. We cannot be sure that we will ever obtain regulatory clearance for our Potential Product Candidates. Failure to obtain FDA approval of our Potential Product Candidates will severely undermine our business by leaving us without a saleable product, and therefore without any source of revenues, until 21 another Potential Product Candidate can be developed or obtained. There is no guarantee that we will ever be able to develop or acquire another Potential Product Candidate. In foreign jurisdictions, we must receive approval from the appropriate regulatory authorities before we can commercialize any drugs. The risks associated with foreign regulatory approval processes are similar to the risks associated with the FDA approval procedures described above. We cannot assure you that we will receive the approvals necessary to commercialize our Potential Product Candidates for sale outside the U.S. We have no approved products. We have no approved product on the market and have not generated any product revenues. Unless and until we receive approval from the FDA and other regulatory authorities for our Potential Product Candidates, we cannot sell our drugs and will not have product revenues. Therefore, for the foreseeable future, we will have to fund all of our operations and capital expenditures from the net proceeds of this offering, cash on hand, grants, and equity and debt offerings of our securities. Even if approved, our products will be subject to extensive post-approval regulation. Once a product is approved, numerous post-approval requirements apply. Among other things, the holder of an approved NDA is subject to periodic and other FDA monitoring and reporting obligations, including obligations to monitor and report adverse events and instances of the failure of a product to meet the specifications in the NDA. Application holders must submit new or supplemental applications and obtain FDA approval for certain changes to the approved product, product labeling, or manufacturing process. Application holders must also submit advertising and other promotional material to the FDA and report on ongoing clinical trials. Drug safety legislation was passed in September 2007 expanding the FDAs authority to require changes in the labeling of approved drug products and to require post-marketing studies. Advertising and promotional materials must comply with FDA rules in addition to other potentially applicable federal and state laws. The distribution of product samples to physicians must comply with the requirements of the Prescription Drug Marketing Act. Manufacturing facilities remain subject to FDA inspection and must continue to adhere to the FDAs cGMP requirements. Application holders must obtain FDA approval for product, manufacturing, and labeling changes, depending on the nature of the change. Sales, marketing, and scientific/educational grant programs must comply with the anti-fraud and abuse provisions of the Social Security Act, the False Claims Act, and similar state laws, each as amended. Pricing and rebate programs must comply with the Medicaid rebate requirements of the Omnibus Budget Reconciliation Act of 1990 and the Veterans Health Care Act of 1992, each as amended. If products are made available to authorized users of the Federal Supply Schedule of the General Services Administration, additional laws and requirements apply. All of these activities are also potentially subject to federal and state consumer protection and unfair competition laws. Depending on the circumstances, failure to meet these post-approval requirements can result in criminal prosecution, fines, injunctions, recall or seizure of products, total or partial suspension of production, denial or withdrawal of pre-marketing product approvals, or refusal to allow us to enter into supply contracts, including government contracts. In addition, even if we comply with FDA and other requirements, new information regarding the safety or effectiveness of a product could lead the FDA to modify or withdraw product approval. We expect to operate in a highly competitive market; we may face competition from large, well-established companies with significant resources; and we may not be able to compete effectively. Our commercial success will depend on our ability to compete effectively in product development 22 areas such as, but not limited to, safety, efficacy, ease of use, patient or customer compliance, price, and marketing and distribution. There can be no assurance that competitors will not succeed in developing products that are more effective than any products derived from our development efforts or that would render such products obsolete and non-competitive. The pharmaceutical and biotechnology industries are characterized by intense competition, rapid product development and technological change. Most of the competition that we encounter will come from companies, research institutions and universities who are researching and developing technologies and potential products similar to or competitive with our own. These companies enjoy numerous competitive advantages over us, including: · significantly greater brand name recognition; · established relations with healthcare professionals, customers and third-party payors; · established distribution networks; · additional lines of products, and the ability to offer rebates, higher discounts or incentives to gain a competitive advantage; · greater experience in conducting research and development, manufacturing, clinical trials, obtaining regulatory approval for products, and marketing approved products; and · greater financial and human resources for product development, sales and marketing, and patent litigation. As a result, we may not be able to compete effectively against these companies or their products. Developments by competitors may render our products or technologies obsolete or non-competitive. The pharmaceutical and biotechnology industries are intensely competitive. We compete directly and indirectly with other pharmaceutical companies, biotechnology companies and academic and research organizations, most of which have greater resources than we have. We compete with companies that have products on the market or in development for the same indications as our Potential Product Candidates. We may also complete with organizations that are developing similar technology platforms. If we and our licensors do not obtain protection for our respective intellectual property rights, our competitors may be able to take advantage of our research and development efforts to develop competing pharmaceutical products. Our success, competitive position and future revenues will depend in part on our ability and the abilities of our licensors to obtain and maintain patent protection for our products, methods, processes and other technologies, to preserve our trade secrets, to prevent third parties from infringing on our proprietary rights and to operate without infringing the proprietary rights of third parties. To date, we hold certain exclusive patent rights, including rights under U.S. patents and U.S. patent applications as well as rights under foreign patents and patent applications. We anticipate filing additional patent applications both in the U.S. and in other countries, as appropriate. However, the patent process is subject to numerous risks and uncertainties, and there can be no assurance that we will be successful in protecting 23 our products by obtaining and defending patents. These risks and uncertainties include the following: · Patents that may be issued or licensed may be challenged, invalidated, or circumvented, or otherwise may not provide any competitive advantage. · Our competitors, many of which have substantially greater resources than us and many of which have made significant investments in competing technologies, may seek, or may already have obtained, patents that will limit, interfere with, or eliminate our ability to make, use, and sell our potential products either in the United States or in international markets. · There may be significant pressure on the United States government and other international governmental bodies to limit the scope of patent protection both inside and outside the United States for disease treatments that prove successful as a matter of public policy regarding worldwide health concerns. · Countries other than the United States may have less restrictive patent laws than those upheld by United States courts, allowing foreign competitors the ability to exploit these laws to create, develop, and market competing products. In addition, the United States Patent and Trademark Office, and patent offices in other jurisdictions have often required that patent applications concerning pharmaceutical and/or biotechnology-related inventions be limited or narrowed substantially to cover only the specific innovations exemplified in the patent application, thereby limiting the scope of protection against competitive challenges. Thus, even if we or our licensors are able to obtain patents, the patents may be substantially narrower than anticipated. In addition to patents, we also rely on trade secrets and proprietary know-how. Although we take measures to protect this information by entering into confidentiality and inventions agreements with our employees, scientific advisors, consultants, and collaborators, we cannot provide any assurances that these agreements will not be breached, that we will be able to protect ourselves from the harmful effects of disclosure if they are breached, or that our trade secrets will not otherwise become known or be independently discovered by competitors. If any of these events occurs, or we otherwise lose protection for our trade secrets or proprietary know-how, the value of this information may be greatly reduced. Patent protection and other intellectual property protection is crucial to the success of our business and prospects, and there is a substantial risk that such protections will prove inadequate. If we infringe the rights of third parties we could be prevented from selling products, forced to pay damages, and defend against litigation. If our products, methods, processes and other technologies infringe the proprietary rights of other parties, we could incur substantial costs and we may have to: · obtain licenses, which may not be available on commercially reasonable terms, if at all; · abandon an infringing Potential Product Candidate; · redesign our products or processes to avoid infringement; · stop using the subject matter claimed in the patents held by others; · pay damages; and/or · defend litigation or administrative proceedings which may be costly whether we win or lose, and which could result in a substantial diversion of our financial and management 24 resources. Any of these events could substantially harm our earnings, financial condition and operations. We expect to operate in a highly competitive market; we may face competition from large, well-established companies with significant resources; and we may not be able to compete effectively. Our commercial success will depend on our ability to compete effectively in product development areas such as, but not limited to, safety, efficacy, ease of use, patient or customer compliance, price, and marketing and distribution. There can be no assurance that competitors will not succeed in developing products that are more effective than any products derived from our development efforts or that would render such products obsolete and non-competitive. The biotechnology industry is characterized by intense competition, rapid product development and technological change. Most of the competition that we encounter will come from companies, research institutions and universities who are researching and developing technologies and potential products similar to or competitive with our own. These companies enjoy numerous competitive advantages over us, including: · significantly greater brand name recognition; · established relations with healthcare professionals, customers and third-party payors; · established distribution networks; · additional lines of products, and the ability to offer rebates, higher discounts or incentives to gain a competitive advantage; · greater experience in conducting research and development, manufacturing, clinical trials, obtaining regulatory approval for products, and marketing approved products; and · greater financial and human resources for product development, sales and marketing, and patent litigation. As a result, we may not be able to compete effectively against these companies or their products. 25 RISKS RELATED TO THE OFFERING AND OWNERSHIP OF OUR SECURITIES There currently is a limited market for our common stock on the OTCBB. Our common stock is quoted on the OTCBB. Trading in our common stock has been very limited, which could affect the price of our stock. We have no plans, proposals, arrangements or understandings with any person with regard to the development of an active trading market for our common stock, and no assurance can be given that an active trading market will develop. The value and transferability of your shares may be adversely impacted by the limited trading market for our common stock on the OTCBB market. Because buying and selling stock on the OTCBB is not as efficient as buying and selling stock through an exchange, it may be difficult for you to sell your shares or you may not be able to sell your shares for an optimum trading price. The OTCBB is a regulated quotation service that displays real-time quotes, last sale prices and volume limitations in over-the-counter securities.Because trades and quotations on the OTCBB involve a manual process, the market information for such securities cannot be guaranteed. In addition, quote information, or even firm quotes, may not be available. The manual execution process may delay order processing and intervening price fluctuations may result in the failure of a limit order to execute or the execution of a market order at a significantly different price. Execution of trades, execution reporting and the delivery of legal trade confirmations may be delayed significantly. Consequently, one may not be able to sell shares of our common stock at the optimum trading prices. When fewer shares of a security are being traded on the OTCBB, volatility of prices may increase and price movement may outpace the ability to deliver accurate quote information. Lower trading volumes in a security may result in a lower likelihood of an individuals orders being executed, and current prices may differ significantly from the price one was quoted by the OTCBB at the time of the order entry. Orders for OTCBB securities may not be canceled or edited like orders for other securities. All requests to change or cancel an order must be submitted to, received and processed by the OTCBB. Due to the manual order processing involved in handling OTCBB trades, order processing and reporting may be delayed, and an individual may not be able to cancel or edit his order. Consequently, you may not be able to sell shares of our common stock at the optimum trading prices. The dealers spread (the difference between the bid and ask prices) may be large and may result in substantial losses to the seller of our common stock on the OTCBB if the common stock must be sold immediately. Further, purchasers of securities on the OTCBB may not have a bid price for securities bought and sold through the OTCBB. Due to the foregoing, demand for securities that are traded through the OTCBB may be decreased or eliminated. Our stock price historically has been volatile and may continue to be volatile. The market price of our common stock has been and is expected to continue to be highly volatile. Factors, many of which are beyond our control, include, in addition to other risk factors described in this section, the announcements of technological innovations by us or other companies, regulatory matters, new or existing products or procedures, concerns about our financial position, operating results, litigation, government regulation, developments or disputes relating to agreements, patents or proprietary rights, and general economic, industry and market conditions may have a significant impact on the market price of our stock. In addition, the future sales of shares of common stock by our stockholders and the holders of our then outstanding warrants and options could have an adverse effect on the market price of our 26 outstanding shares of common stock. The trading price of our common stock has, from time to time, fluctuated widely and in the future may be subject to similar fluctuations. The trading price may be affected by a number of factors including the risk factors set forth herein, as well as our operating results, financial condition, general economic conditions, market demand for our common stock, and various other events or factors both in and out of our control. In recent years, broad stock market indices, in general, and smaller capitalization companies, in particular, have experienced substantial price fluctuations. In a volatile market, we may experience wide fluctuations in the market price of our common stock. These fluctuations may have a negative effect on the market price of our common stock. To the extent our stock price fluctuates and/or remains low, it could cause you to lose some or all of your investment and impair our ability to raise capital through the offering of additional equity securities. Our common stock is a "penny stock" and because "penny stock rules will apply, you may find it difficult to sell the shares of our common stock you acquire in this offering. Our common stock is a penny stock as that term is defined under Rule 3a51-1 of the Securities Exchange Act of 1934. Generally, a "penny stock" is a common stock that is not listed on a securities exchange and trades for less than $5.00 a share. Prices often are not available to buyers and sellers and the market may be very limited. Penny stocks in start-up companies are among the riskiest equity investments. Broker-dealers who sell penny stocks must provide purchasers of these stocks with a standardized risk-disclosure document prepared by the U.S. Securities & Exchange Commission. The document provides information about penny stocks and the nature and level of risks involved in investing in the penny stock market. A broker must also give a purchaser, orally or in writing, bid and offer quotations and information regarding broker and salesperson compensation, make a written determination that the penny stock is a suitable investment for the purchaser, and obtain the purchaser's written agreement to the purchase. Many brokers choose not to participate in penny stock transactions. Because of the penny stock rules, there is less trading activity in penny stock and you are likely to have difficulty selling your shares of our common stock. FINRA sales practice requirements may also limit a stockholders ability to buy and sell our common stock. In addition to the penny stock rules described below, the Financial Industry Regulatory Authority, or FINRA, has adopted rules that require that in recommending an investment to a customer, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that customer. Prior to recommending speculative low priced securities to their non-institutional customers, broker-dealers must make reasonable efforts to obtain information about the customers financial status, tax status, investment objectives and other information. Under interpretations of these rules, the FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some customers. The FINRA requirements make it more difficult for broker-dealers to recommend that their customers buy our common stock, which may limit your ability to buy and sell our common stock and have an adverse effect on the market for our shares. Our securities are not currently DTC eligible; accordingly, because of FINRA policies and directives you may find it difficult to deposit the certificates representing shares of the Companys common stock with your broker, notwithstanding compliance with the 1933 Act and 1934 Act and Securities and Exchange Commission rules and regulations promulgated thereunder, by you and us. 27 Your ownership interest will be diluted by exercises of currently outstanding options and warrants. As of the date of this Prospectus, we have an aggregate of 22,250,000 shares of common stock reserved for issuance under our 2001 Stock Option Plan and 2005 Stock Option Plan and 20,000,000 shares of common stock reserved for issuance upon the exercise of outstanding Series B Warrants. There are no options issued and outstanding as of the date hereof. However, we may grant additional options to our employees, directors and consultants and may issue warrants to investors or collaborators in the future. Any options or warrants that we will issue on or following the closing of this offering will dilute your stock ownership. We have the ability to issue additional shares of our common stock without asking for shareholder approval, which could cause your investment to be diluted. Our articles of incorporation authorize the Board of Directors to issue up to 2,000,000,000 shares of common stock and up to 1,000,000 shares of preferred stock. The power of the Board of Directors to issue shares of common stock or warrants or options to purchase shares of common stock is generally not subject to shareholder approval. Accordingly, any time the Board of Directors determines that it is in the best interests of the corporation to issue shares of its common stock, your investment will be diluted. We may issue preferred stock which may have greater rights than our common stock. We are permitted by our articles of incorporation to issue up to 1,000,000 shares of preferred stock. Currently no preferred shares are issued and outstanding. However, our Board of Directors can issue shares of our preferred stock in one or more series and can set the terms of the preferred stock without seeking any further approval from our common stockholders. Any preferred stock that we issue may rank ahead of our common stock in terms of dividend priority or liquidation premiums and may have greater voting rights than our common stock. In addition, such preferred stock may contain provisions allowing the preferred shares to be converted into shares of common stock, which could dilute the value of common stock to current stockholders and could adversely affect the market price of our common stock. We have a large number of restricted shares outstanding, a portion of which may be sold under Rule 144 which may reduce the market price of our shares. As of September 30, 2010 we have 241,487,995 shares of our common stock issued and outstanding. Of these shares, 145,921,942 are "restricted" securities, within the meaning of Rule 144 under the Securities Act, and may not be sold in the absence of registration under the Securities Act, unless an exemption from registration is available, including the exemption provided by Rule 144. Of these shares, approximately 85,730,671 shares are held by persons who may be deemed affiliates of our Company. In general, subject to the satisfaction of certain conditions, Rule 144 permits a person who presently is not and who has not been an affiliate of ours for at least three months immediately preceding the sale and who has beneficially owned the shares of common stock for at least six months to sell such shares without regard to any of the volume limitations described above. After one year, non-affiliates may sell without any restrictions under Rule 144. Under Rule 144, subject to the satisfaction of certain other conditions, a person deemed to be one of our affiliates, who has beneficially owned restricted shares of our common stock for at least six months is permitted to sell in a brokerage transaction, within any three-month period, a number of shares that 28 does not exceed the greater of 1% of the total number of outstanding shares of the same class, or, if our common stock is quoted on a stock exchange, the average weekly trading volume during the four calendar weeks preceding the sale, if greater. The possibility that substantial amounts of our common stock may be sold under Rule 144 into the public market may adversely affect prevailing market prices for the common stock and could impair our ability to raise capital in the future through the sale of equity securities. Cost of compliance with changing regulation of corporate governance and public disclosure has and will continue to result in additional expense. Keeping abreast of, and in compliance with, changing laws, regulations and standards relating to corporate governance and public disclosure, including the Sarbanes-Oxley Act of 2002, new SEC regulations and, in the event we are ever approved for listing on NASDAQ or another registered stock exchange, NASDAQ and stock exchange rules, has required and will in the future require an increased amount of management attention and external resources. We intend to continue to invest all reasonably necessary resources to comply with evolving standards, which may result in increased general and administrative expenses and a diversion of management time and attention from revenue-generating activities to compliance activities. We do not intend to pay dividends for the foreseeable future. We currently intend to retain future earnings, if any, to support the development and expansion of our business and do not anticipate paying cash dividends in the foreseeable future. Our payment of any future dividends will be at the discretion of our board of directors after taking into account various factors, including but not limited to our financial condition, operating results, cash needs, growth plans and the terms of any credit agreements that we may be a party to at the time. Accordingly, investors must rely on sales of their common stock after price appreciation, which may never occur, as the only way to realize their investment. Investors seeking cash dividends should not purchase the Securities offered by us pursuant to this Prospectus. NOTE REGARDING FORWARD-LOOKING STATEMENTS This Prospectus contains forward-looking statements which involve assumptions and describe our future plans, strategies, and expectations, are generally identifiable by use of words such as  may ,  will ,  should ,  expect ,  anticipate ,  estimate ,  believe ,  intend , or  project  or the negative of these words or other variations on these words or comparable terminology. These statements are expressed in good faith and based upon a reasonable basis when made, but there can be no assurance that these expectations will be achieved or accomplished. Such forward-looking statements include statements regarding, among other things, (a) the potential markets for our technologies, our potential profitability, and cash flows (b) our growth strategies, (c) expectations from our ongoing sponsored research and development activities (d) anticipated trends in the technology industry, (e) our future financing plans and (f) our anticipated needs for working capital. This information may involve known and unknown risks, uncertainties, and other factors that may cause our actual results, performance, or achievements to be materially different from the future results, performance, or achievements expressed or implied by any forward-looking statements. These statements may be found under  MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS  and  DESCRIPTION OF OUR BUSINESS AND PROPERTY , as well as in this Prospectus generally. Actual events or results may differ materially from those discussed in forward-looking statements as a result of various factors, including, without limitation, the risks outlined under  RISK FACTORS  and matters described in this 29 Prospectus generally. In light of these risks and uncertainties, there can be no assurance that the forward-looking statements contained in this filing will in fact occur. In addition to the information expressly required to be included in this filing, we will provide such further material information, if any, as may be necessary to make the required statements, in light of the circumstances under which they are made, not misleading. Although forward-looking statements in this report reflect the good faith judgment of our management, forward-looking statements are inherently subject to known and unknown risks, business, economic and other risks and uncertainties that may cause actual results to be materially different from those discussed in these forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this report. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this report, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the Securities and Exchange Commission which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operation and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. We will have little likelihood of long-term success unless we are able to continue to raise capital from the sale of our securities until, if ever, we generate positive cash flow from operations. USE OF PROCEEDS The Units are being offered directly by us on a no minimum basis directly through our Chief Executive Officer. The offering will be conducted by us for a period of up to 90 days following the date of this Prospectus or the date on which we have sold all of the offered shares. We may extend the offering period for an additional 90 days in our sole discretion and without notice. Please note that: · we have no requirement to sell any specific number of shares; · we will not return any funds received from investors in the event that we do not sell all of the securities being offered or if the funds received are insufficient for the purposes set forth herein; and · we will not deposit the proceeds from this offering in an escrow, trust or similar account. Accordingly, the proceeds from this offering will be immediately available to us for our use. Because we cannot with any certainty determine the number of Units which we will actually sell, the following table sets forth our intended use of proceeds depending on the number of Units sold as specified. The actual number of Units sold may be greater or less than the amounts provided for in the tables. USE OF PROCEEDS Units Sold Units Sold Units Sold Offering Expenses (1) Working Capital TOTAL Includes, estimated accounting and legal fees. 30 The net proceeds are not allocated for a specific purpose. Following the payment of the offering expenses the net proceeds will be used for working capital, general corporate purposes, and will be applied towards working capital in an effort to minimize our operating losses. Upon consummation of the SGC Acquisition our intention is to terminate the Dartmouth License Agreement and pursue the exploration and development of the mineral claims currently held by SGC. While we currently intend to use the proceeds of this offering substantially in the manner discussed above, we reserve the right to reassign the use if, in the judgment of our board of directors, changes are necessary or advisable. At present, no material changes are contemplated. Should there be any material changes in the above projected use of proceeds in connection with this offering, we will issue an amended Prospectus reflecting the same. The amounts and timing of our actual expenditures will depend on numerous factors, including marketing and sales activities, and the growth of our customer base. We may find it necessary to use portions of the net proceeds for other purposes. Pending these uses, we intend to invest our net proceeds in short-term, investment grade securities, at prevailing market rates of interest. No portion of the proceeds of the offering will be paid to officers, directors and/or any of their respective affiliates as compensation for the offer and sale of the Units. DETERMINATION OF OFFERING PRICE The offering price of $0.01 per share has been arbitrarily determined by us, and bears no significant relationship to our assets, earnings, book value or any other objective standard of value. Among the factors considered by us in determining the initial offering price were: · our capital requirements; · our current capital resources; · our experience in our industry; · the experience of our management; · our technologies and the state of their current development; · the current market price of our common stock; · the volatility and lack of liquidity with respect to the public market for our common stock; · the percentage of our issued and outstanding shares to be represented by the Units Shares the Warrant Shares; and · the general equity market conditions. Accordingly, the offering price should not be viewed by you as an indication of the resale or market value of the Units Shares and the Warrant Shares you purchase. Please refer to PLAN OF DISTRIBUTION. D ILUTION Dilution represents the difference between the offering price and the net tangible book value per share immediately after completion of this offering. Net tangible book value is the amount that results from subtracting total liabilities, all intangible assets, and the par value of preferred stock from total 31 assets. Dilution arises mainly as a result of our arbitrary determination of the offering price of the Units being offered. Dilution of the value of the Units Shares and the Warrant Shares you purchase is also a result of the lower book value of the shares held by our existing stockholders. As of December 31, 2009, the net tangible book value of our shares of common stock was ($985,766) or approximately ($0.005) per share based upon 201,487,995 basic and diluted shares outstanding. Because we cannot with any certainty determine the number of Units that we will actually sell, the following describes the potential dilution to you if we sell all of the Units, 150,000,000 or 100,000,000 Units. The actual number of Units sold may be greater or less than the amounts described. If All 200,000,000 Units Are Sold: If all 200,000,000 Units of are sold, and without giving effect to the exercise, if any, of the Series B Warrants, the net tangible book value of the resulting 401,487,995 shares outstanding will be $1,014,234 or approximately $0.003 per share. The net tangible book value of the shares held by our existing stockholders will increase by $0.007 per share without any additional investment on their part. You will incur an immediate dilution of $0.007 per share to $0.003 per share.If all 200,000,000 Units are sold, the investing shareholders will own approximately 50% of the total number of shares then outstanding for which they will have paid an aggregate of $2,000,000. Our existing stockholders will own approximately 50% of the total number of shares then outstanding. If Only 150,000,000 Units Are Sold: If only 150,000,000 Units of common stock are sold, and without giving effect to the exercise, if any, of the Series B Warrants, the net tangible book value of the resulting 351,487,995 shares outstanding will be $514,234 or approximately $0.001 per share. The net tangible book value of the shares held by our existing stockholders will increase by $0.006 per share without any additional investment on their part. You will incur an immediate dilution of $0.009 per share to $0.001 per share. If only 150,000,000 Units are sold, the investing shareholders will own approximately 43% of the total number of shares then outstanding for which they will have paid an aggregate of $1,500,000. Our existing stockholders will own approximately 57% of the total number of shares then outstanding. If Only 100,000,000 Units Are Sold: If only 100,000,000 Units of common stock are sold, and without giving effect to the exercise, if any, of the Series B Warrants, the net tangible book value of the resulting 301,487,995 shares outstanding will be $14,234 or approximately $0.00005 per share. The net tangible book value of the shares held by our existing stockholders will increase by $0.005 per share without any additional investment on their part. You will incur an immediate dilution of $0.01 per share to $0.00005 per share. If only 100,000,000 Units are sold, the investing shareholders will own approximately 33% of the total number of shares then outstanding for which they will have paid an aggregate of $1,000,000. Our existing stockholders will own approximately 67% of the total number of shares then outstanding. 32 MARKET PRICE OF AND DIVIDENDS ON OUR COMMON STOCK AND RELATED STOCKHOLDER MATTERS Our common stock is traded on the Over the Counter Bulletin Board (the  OTCBB ) under the symbol  PYTO . The following table sets forth the high and low closing sale prices for our common stock for each quarter during the past two fiscal years and the first two quarters of fiscal year 2010 as reported by the OTCBB: High Low Fiscal Year Ended December 31, 2010 First Quarter 2010 (January 1  March 31, 2010) Second Quarter 2010 (April 1  June 30, 2010) Third Quarter 2009 (July 1  September 30, 2010) Fiscal Year Ended December 31, 2009 First Quarter 2009 (January 1  March 31, 2009) Second Quarter 2009 (April 1  June 30, 2009) Third Quarter 2009 (July 1  September 30, 2009) Fourth Quarter 2009 (October 1  December 31, 2009) Fiscal Year Ended December 31, 2008 First Quarter 2008 (January 1  March 31, 2008) Second Quarter 2008 (April 1  June 30, 2008) Third Quarter 2008 (July 1  September 30, 2008) Fourth Quarter 2008 (October 1  December 31, 2008) On October 20, 2010, the closing price of our common stock on the OTCBB was $0.02 per share. As of September 30 2010, there were approximately 304 stockholders of record of our common stock. Dividend Policy We have not paid any dividends on our common stock and there can be no assurance that we will pay any dividends in the foreseeable future. We intend to use any earnings, which may be generated, to finance the growth of our businesses. Our Board of Directors has the right to authorize the issuance of preferred stock, without further stockholder approval, the holders of which may have preferences over the 33 holders of the common stock as to payment of dividends. Securities Authorized for Issuance Under Equity Compensation Plans The following table sets forth certain information regarding the common stock that may be issued upon the exercise of options, warrants and other rights that have been or may be granted to employees, directors or consultants under all of our existing equity compensation plans, as of September 30, 2010. Plan Category Number of securities to be issued upon exercise of outstanding options, warrants and rights Weighted-average exercise price of outstanding options, warrants and rights Number of securities remaining available for future issuance under equity compensation plans (excluding securities reflected in column (a)) (a) (b) (c) Equity compensation plans approved by security holders (1) - - Equity compensation plans not approved by security holders - - - Total - - Transfer Agent The transfer agent of our common stock is Holladay Stock Transfer, Inc., 2939 North 67th Place, Scottsdale, Arizona 85251. Penny Stock The Securities and Exchange Commission has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Our stock is currently a penny stock. Penny stocks are generally equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ system, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock not otherwise exempt from those rules, deliver a standardized risk disclosure document prepared by the Commission, which: (a) contains a description of the nature and level of risk in the market for penny stocks in both public offerings and secondary trading; (b) contains a description of the brokers or dealers duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities laws; (c) contains a brief, clear, narrative description of a 34 dealer market, including bid and ask prices for penny stocks and significance of the spread between the bid and ask price; (d) contains a toll-free telephone number for inquiries on disciplinary actions; (e) defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and (f) contains such other information and is in such form as the Commission shall require by rule or regulation. The broker-dealer also must provide to the customer, prior to effecting any transaction in a penny stock, (a) bid and offer quotations for the penny stock; (b) the compensation of the broker-dealer and its salesperson in the transaction; (c) the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the market for such stock; and (d) monthly account statements showing the market value of each penny stock held in the customers account. In addition, the penny stock rules require that prior to a transaction in a penny stock not otherwise exempt from those rules, the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchasers written acknowledgment of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitably statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock if it becomes subject to these penny stock rules. Rule 144 There were 241,487,995 shares of our common stock issued and outstanding at September 30, 2010, 145,921,942 shares are deemed "restricted securities," within the meaning of Rule 144; of these restricted shares, 85,730,171 are owned by 1420525 Alberta Ltd., a private corporation, of which Harmel S. Rayat, our former chief financial officer, director and controlling shareholder is the sole shareholder. Absent registration under the Securities Act, the sale of such shares is subject to Rule 144, as promulgated under the Securities Act. If all of the Units offered hereby are sold, and without giving effect to the exercise, if any of the Series B Warrants, 1420525 Alberta Ltd., would own approximately 21% of our then issued and outstanding shares. In general, under Rule 144, subject to the satisfaction of certain other conditions, a person deemed to be one of our affiliates, who has beneficially owned restricted shares of our common stock for at least one year is permitted to sell in a brokerage transaction, within any three-month period, a number of shares that does not exceed the greater of 1% of the total number of outstanding shares of the same class, or, if our common stock is quoted on a stock exchange, the average weekly trading volume during the four calendar weeks preceding the sale, if greater. This provision currently applies to the shares owned by 1420525 Alberta Ltd. Rule 144 also permits a person who presently is not and who has not been an affiliate of ours for at least three months immediately preceding the sale and who has beneficially owned the shares of common stock for at least six months to sell such shares without restriction other than the requirement that there be current public information as set forth in Rule 144. To the extent that Rule 144 is otherwise available, this provision is currently applicable to all of the restricted shares. If a non-affiliate has held the shares for more than one year, such person may make unlimited sales pursuant to Rule 144 without restriction. The possibility that substantial amounts of our common stock may be sold under Rule 144 into the public market may adversely affect prevailing market prices for the common stock and could impair our ability to raise capital in the future through the sale of equity securities. Please refer to  RISK FACTORS . 35 THE STANDARD GOLD SHARE EXCHANGE AGREEMENT Following the recent management changes which occurred in June 2010, our Board of Directors has determined that it is in our shareholders best interest to refocus our business in activities in a manner which may more fully enhance shareholder value. As a result, on August 25, 2010 we entered into a MOI with SGC relating to continuing discussions and the negotiation of a definitive agreement regarding our possible acquisition of all of the issued and outstanding shares of SGG. Pursuant to the MOI we funded the SGC Loan in the amount of $30,000 so that SGC could maintain its mineral claims in good standing pending on-going negotiations. The SGC Loan bears interest at an annual rate of 8.5%. Both the principal of, and accrued interest on, the SGC Loan are due and payable on December 31, 2010. Subsequently, on October 22 , 2010 we entered into a Share Exchange Agreement with SGC and its shareholders, pursuant to which we will acquire all of the issued and outstanding shares of SGC (the  SGC Acquisition ) in exchange for 607,539,940 shares of our common stock. SGC is a natural resource exploration company engaged in the exploration of precious metals in the western United States that may contain economic concentrations of mineralization. SGCs strategy is to acquire properties that are prospective for mineral exploration and may have undergone some degree of mineral exploration and exploitation. To date, SGC has acquired interests in gross acres of State Leases and Federal lode claims in the State of Nevada. Please refer to  DESCRIPTION OF OUR BUSINESS AND PROPERTY. Each of the parties to the Share Exchange Agreement has made certain representations and warranties regarding and relating to, among other things, their authority and ability to enter into and to consummate the transactions contemplated by the Share Exchange Agreement. Upon consummation of the transactions contemplated by the Share Exchange Agreement Standard Gold will become our wholly-owned subsidiary. However, consummation of the transactions contemplated by the Share Exchange Agreement is subject to the satisfaction of a number of conditions, including, but not limited to: · Generally, that all of the representations and warranties made by the parties thereto being true and correct on and as of the Closing Date (as defined in the Share Exchange Agreement); · We shall have received subscriptions for the Minimum Financing Amount; · Each of the Standard Gold Stockholders shall have entered into a lock-up agreement restricting the resale and transfer of the Exchange Shares for a period of one year following the Closing. · The consent by a majority in interest of our stockholders of the terms and conditions of the Share Exchange Agreement. An additional condition precedent to the consummation of the Share Exchange Agreement by Standard Gold is the conversion by Mr. Harmel S. Rayat of the entire outstanding principal amount of the Rayat Convertible Note (and accrued and unpaid interest thereon), as of the Closing Date, into an aggregate of 40,000,000 shares of our common stock (the  Loan Conversion ); an additional condition precedent to the consummation of the Loan Conversion or, our repayment of the Rayat Convertible Note (and accrued and unpaid interest thereon) on the Closing Date (the  Note Payment ). If the SGC Acquisition is not consummated by December 31, 2010, the Share Exchange 36 Agreement automatically terminates unless the parties thereto agree in writing to extend the term of the agreement. Please refer to  DESCRIPTION OF OUR BUSINESS AND PROPERTY. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following information should be read in conjunction with our interim unaudited consolidated financial statements and notes thereto for the three and nine month periods ended September 30, 2010 and 2009 and our audited consolidated financial statements and notes thereto for the years ended December 31, 2009 and 2008 included in this Prospectus. We also urge you to review and consider our disclosures describing various risks that may affect our business, which are set forth under the heading  RISK FACTORS . Overview We were incorporated in the State of Nevada on July 25, 2001. The accompanying consolidated financial statements include the accounts of PhytoMedical Technologies, Inc and its wholly owned subsidiaries PhytoMedical Technologies Corporation (PhytoMedical Corp.), PolyPhenol Technologies Corporation (PolyPhenol) and PhytoMedical Technologies Ltd. (PhytoMedical Ltd.). PhytoMedical Corp. was incorporated on March 10, 2004 in the State of Nevada and has no assets and liabilities. PolyPhenol was incorporated on August 24, 2004 in the State of Nevada and has no assets and liabilities. PhytoMedical Ltd. was incorporated on April 11, 2007 in the Province of British Columbia, Canada for providing administrative services to our Canada office. We ceased to conduct business in Canada on August 31, 2008 and closed this office. As a result, we dissolved PhytoMedical Ltd. and eliminated all intercompany balances, effective January 1, 2009. Since our incorporation we have focused our activities on the development of new technologies (in particular pharmaceutical technologies and products) and, where warranted, acquisition of rights to obtain licenses to technologies and products that are being developed by third parties, primarily universities and government agencies, through sponsored research and development agreements. We have an exclusive license, granted pursuant to a license agreement dated September 1, 2008 (the Dartmouth License Agreement), between us and the Trustees of Dartmouth College (the Dartmouth Trustees), to develop, market and distribute a novel class of synthesized compounds known as bis-intercalators. We commenced our research and development activities relating to D11B through a Sponsored Research Agreement (the Sponsored Research Agreement) with Dartmouth College (Dartmouth). On May 31, 2010, our then President and Chief Executive Officer, James Lynch, resigned both as an officer and as a director, and Mr. Amit S. Dang was appointed in his place. On June 3, 2010, Mr. Jeet Sidhu was appointed to our Board of Directors. In June 2010 Messrs. Gary Branning, Greg Wujek, and Raymond Krauss resigned as directors. Mr. Krauss also resigned as our Chief Financial Officer, a position currently held by Mr. Dang. 37 Following the recent management changes which occurred in June 2010, our Board of Directors determined that it is in our shareholders best interest to refocus our business in activities in a manner which may more fully enhance shareholder value. As a result, on August 25, 2010, we entered into a non-binding Memorandum of Intent (the MOI) with Standard Gold Corp., a Nevada corporation (SGC), relating to continuing discussions and the negotiation of a definitive agreement regarding our possible acquisition of all of the issued and outstanding shares of SGC (the SGC Acquisition). The MOI terminates if a definitive agreement is not entered into by December 31, 2010. Pursuant to the MOI, we loaned SGC $30,000 (the SGC Loan) so that it could maintain its mineral claims, in good standing, pending on-going negotiations. The SGC Loan bears interest at an annual rate of 8.5%. Both the principal and the accrued interest on the SGC Loan are due and payable on December 31, 2010. SGC is a natural resource exploration company engaged in the exploration of precious metals in the western United States on properties that may contain economic concentrations of mineralization. As of the date of this report, none of SGCs properties are known to contain any reserves. SGCs strategy is to acquire properties that are prospective for mineral exploration and may have undergone some degree of mineral exploration and exploitation. To date, SGC has acquired interests in gross acres of State Leases and Federal lode claims in the State of Nevada. Upon consummation of the SGC Acquisition, our intention is to terminate the Dartmouth License Agreement and pursue the exploration and development of the mineral claims currently held by SGC. We do not expect to generate any revenues for the foreseeable future and expect to continue to incur losses. Our independent registered public accountant has issued an audit opinion which includes a statement expressing substantial doubt as to our ability to continue as a going concern. The following discussion and analysis of our financial condition and results of operations relates solely to our current operations and may not necessarily be applicable to our proposed resource exploration activities following consummation of the SGC Acquisition. The D11B Compound and Our Current Cancer Research Dartmouth Sponsored Research Agreement Pursuant to our Sponsored Research Agreement with Dartmouth, which expired on September 30, 2009, we are continuing our research and development of a novel class of anti-cancer agents which have a cytotoxic or poisonous affinity for cancer cells, and are designed to bind tightly to cancer cell DNA (deoxyribonucleic acid), the blueprint of life for the cancer cell. Previous studies conducted by Dartmouth using a leukemia mouse cell line, have demonstrated that such binding (or intercalation) should stop the replication of the DNA, and, ultimately, lead to the death of the cancer cell. We have developed and tested new examples of such compounds known to bind to DNA, called bis-acridines. These compounds are related to D11B, the anti-cancer compound licensed by us from Dartmouth. Throughout 2009, we prepared starting materials, and designed, tested, and synthesized bis-acridines which were then evaluated in human cancer cells. These tests were undertaken in order to identify new compounds for potential medicinal formulation, further testing and, if warranted, the eventual preparation and filing of an Investigational New Drug ( IND ) Application with the U.S. Food & Drug Administration ( FDA ). Following research outcomes from early lab tests, scientists conducted in vivo (animal) tests to determine the effectiveness (efficacy) and toxic side-effects (toxicity) of D11B and other such compounds. These compounds were administered to specimens with difficult-to-treat human brain cancer 38 ( SF295 glioblastoma xenografts ) and, according to researchers, D11B proved to be least toxic and extremely effective in controlling the growth of SF295 human glioblastoma xenografts. In all cases where specimens were treated for human glioblastoma brain cancer using our D11B compound, researchers reported: a significant reduction in tumor size; prolonged lifespan of 46%-plus for the treated group versus the control group; notably enhanced chemotherapeutic effect of the compound; and observed tumor cured in one of the specimens with the deadly glioblastoma cancer. Interpreting the data collected from these important efficacy and toxicity tests, researchers concluded that our anti-cancer compound, D11B, may have its selectivity in killing SF295 human glioblastoma cells. The ability to selectively target and kill specific cancer cells is an important consideration for the treatment of cancers in vital organs such as the brain, where glioblastoma is exhibited. Glioblastoma is the most common and aggressive form of brain cancer, and is often highly-resistant to chemotherapy and other conventional treatments. Currently, there is no effective treatment or cure for glioblastoma. Additionally, surgical removal such as complete resection of the tumor in combination with the most current and aggressive treatments continues to result in low survival rates. As of September 30, 2009, the termination date of the Sponsored Research Agreement, Dartmouth concluded that its research and development activities, and provided us with, it believes, a key anti-cancer compound for glioblastoma, D11B. Based upon results of in vivo efficacy and toxicity tests, we have entered into a fee-for-services agreement with Latitude Pharmaceuticals, Inc. (Latitude) to assist us in our development of an IV formulation of D11B, in order to conduct additional tests. As of September 30, 2010, we have paid $220,260 pursuant to the Sponsored Research Agreement with Dartmouth and $10,017 for reimbursement of expenses. Of the total $230,277 paid to Dartmouth, $4,964 and $8,764 is included in research and development expense for the three and nine month periods ended September 30, 2010 and $35,710 and $60,463 is included in research and development expense for the three and nine months ended September 30, 2009. Dartmouth License Agreement On September 1, 2008, we entered into Dartmouth License Agreement with the Dartmouth Trustees pursuant to which we obtained the exclusive rights to develop, market and distribute a novel class of synthesized compounds known as bis-intercalators. These anti-cancer agents have a cytotoxic or poisonous affinity for cancer cells. Under the terms of the Dartmouth License Agreement, we are obligated to pay annual license maintenance fees to the Dartmouth Trustees, in addition to an upfront payment of $15,000 within 30 days of execution of the agreement, with such payment already having been made. Additionally, we are required to make milestone payments to the Dartmouth Trustees if, and only when, specific clinical and regulatory approval milestones are achieved. Throughout the duration of the Dartmouth License Agreement, we are obligated to make royalty payments to the Dartmouth Trustees based on the net sales of products derived from the Dartmouth License Agreement, if any. We are also obligated to reimburse the Dartmouth Trustees all costs incurred for filing, prosecuting and maintaining any l icensed patents related to the Dartmouth License Agreement, throughout the duration of the agreement. We are required to undertake the development, regulatory approval, and commercialization, of products derived from the Dartmouth License Agreement, if any, and pursue collaborative commercial partnerships, if viable. 39 Pursuant to Rule 24b-2, we submitted a request to the SEC for confidential treatment of certain portions of the Dartmouth License Agreement, relating to the payment terms and certain provisions under the Dartmouth License Agreement. Our request was granted on March 9, 2009. Accordingly, certain terms of the Dartmouth License Agreement do not need to be released to the public until August 5, 2013. Upon consummation of the SGC acquisition we intend to terminate the Dartmouth License Agreement and pursue the exploration and development of the mineral claims currently held by SGC. As a result of the potential termination of Dartmouth License Agreement, we recorded an impairment charge of $15,000 at September 30, 2010 to write-off the previously paid license fee. Latitude Agreement On July 6, 2009, we entered into a fee-for-services agreement with Latitude, which was amended on October 23, 2009 (the Latitude Agreement), to assist in our development of an IV formulation of our anti-cancer compound for glioblastoma, D11B, for use in ongoing and future testing to determine the compounds efficacy and toxicology, and if warranted, future early stage human clinical trials. Under the terms of the Latitude Agreement, we retain all rights to formulations and products developed, if any, including but not limited to intellectual property rights. As of September 30, 2010, we have paid $45,377 pursuant to the terms of the Latitude Agreement, none of which is included in research and development expense for the three and nine months ended September 30, 2010. We recorded research and development expense of $23,400 during both of the three and nine months ended September 30, 2009 pursuant to the Latitude Agreement. Diabetes Research Terminated Agreements Iowa State University Sponsored Research Agreement On February 1, 2007, through our wholly owned subsidiary, PolyPhenol, we entered into a Sponsored Research Agreement with Iowa State University (ISU). Under terms of the agreement, we continued to undertake our research at ISU for development of our novel, synthesized type A-1 polyphenolic compounds. On January 6, 2009, we provided written notice to ISU terminating the Sponsored Research Agreement between us and ISU. The termination was effective March 6, 2009. As of September 30, 2010, we have paid a total of $114,972 pursuant to the terms of the ISU Sponsored Research Agreement and have reimbursed ISU $673 for other out-of-pocket costs, none of which is included in research and development expense for the either the three or nine month periods ended September 30, 2010 and 2009. Iowa State University Research Foundation License Agreement On June 12, 2006, through our wholly owned subsidiary, PolyPhenol, we entered into an exclusive license agreement with Iowa State University Research Foundation Inc. (ISURF) to develop, market and distribute novel synthesized compounds derived from type A-1 polyphenols, which have been linked to insulin sensitivity by the USDA's Agricultural Research Service. On January 6, 2009, we gave written notice to ISURF terminating the License Agreement between us and ISURF. The termination is effective April 6, 2009. 40 As of September 30, 2010, we have paid a total of $20,000 to ISURF for the license fee and $31,223 for reimbursement of patent costs and research expenses as per the agreement with ISURF, none of which is included in research and development expense for either the three or nine months ended September 30, 2010 and 2009. Results of Operations A summary of our operating expense for the three and nine months ended September 30, 2010 and 2009 was as follows: Three Months Ended September 30, Increase/ Percentage (Decrease) Change Operating expense (income) Director and management fees - related party $ 18,000 $ 1,900 $ 16,100 847 % Investor relations and marketing 8,425 1,125 7,300 649 Wages and benefits - 63,806 * Research and development 4,964 60,110 Professional fees 66,662 34,643 32,019 92 Impairment of license fee 15,000 - 15,000 * Other operating expenses 29,918 * Total operating expense (income) $ 112,926 $ 191,502 $ % * Not meaningful Nine Months Ended September 30, Increase/ Percentage (Decrease) Change Operating expense (income) Director and management fees - related party $ 32,920 $ 5,100 $ 27,820 545 % Investor relations and marketing 16,187 2,533 13,654 539 Wages and benefits 198,487 * Research and development 8,764 92,849 Professional fees 226,992 107,974 119,018 110 Impairment of license fee 15,000 - 15,000 * Other operating expenses 36,268 34,630 1,638 5 Total operating expense (income) $ $ 441,573 $ * % * Not meaningful Director and management fees  related party On June 3, 2010, in order to fill vacancies created by the resignations of Mr. Lynch and Mr. Branning, the Board of Directors appointed Mr. Amit S. Dang and Mr. Jeet S. Sidhu to our Board of Directors. The Board of Directors also approved the terms of an Interim Executive Services Agreement between us and Mr. Dang (the Executive Services Agreement) pursuant to which Mr. Dang was appointed our President and Chief Executive Officer. On June 22, 2010, in order to fill the vacancy created by the resignation of Mr. Krauss, the Board of Directors also appointed Mr. Dang to serve as our Interim Chief Financial Officer, Treasurer, and Secretary. Mr. Dang receives compensation of $5,000 per month during the term of the Executive Services Agreement. We may terminate the Executive Services 41 Agreement at any time with or without cause.During the three and nine months ended September 30, 2010, we incurred $15,000 and $20,000, respectively, pursuant to the Executive Services Agreement. Until May 31, 2010, non-employee Board members received $250 per month for services rendered in the capacity of a Board member plus $100 per Board meeting attended. The Board approved an increase, effective June 1, 2010, in non-employee Board fees to $750 per month. During the three months ended September 30, 2010 and 2009, we incurred $3,000 and $1,900 in non-employee director fees. During the nine months ended September 30, 2010 and 2009, we incurred $6,950 and $5,100 in non-employee director fees. Additionally, during the nine months ended September 30, 2010, we recorded stock compensation of $6,000 (net of the reversal of stock compensation discussed in Note 14. Stock Options to the unaudited consolidated financial statements contained in this Prospectus) for stock options previously granted to directors and vesting over time. Investor relations and marketing Investor relations and marketing costs represent fees paid to publicize our company and our technology. Effective April 15, 2009, we entered into a one-year Shareholder Communication Services Agreement (the Shareholder Communications Agreement) with a third party consultant to provide shareholder communication and related administrative services. In accordance with the terms of the Shareholder Communications Agreement, we pay a third party consultant $375 per month. The Shareholder Communications Agreement was renewed (with the same terms) for another one-year term, expiring April 15, 2011. The increase in investor relations and marketing during the three months ended September 30, 2010 compared to the same period in 2009 is substantially due to $5,500 paid for the publication of our financial statements and other corporate information in various financial periodicals and $1,800 incurred for the press release announcing that we are continuing negotiations for the acquisition of Standard Gold Corp. The increase in investor relations and marketing during the nine months ended September 30, 2010 compared to the same period in 2009 is substantially due to $5,500 paid for the publication of our financial statements and other corporate information in various financial periodicals and $7,150 incurred for the press release described in the preceding paragraph and the announcement of the appointment of Dr. James Lynch as our President and Chief Executive Officer , effective March 15, 2010 (Dr. Lynch subsequently resigned as one of our Directors and from all executive officer positions, effective May 31, 2010). Wages and benefits We did not incur any wages and benefits expense during the three months ended September 30, 2010. Please refer to Director and management fees  related party above for amounts paid to Mr. Dang, our consultant President and Chief Executive Officer. During the three months ended September 30, 2009, we incurred $63,806 in wages and benefits expense for services rendered by Mr. Greg Wujek, our former President, Chief Executive Officer, and one of our Directors. 42 During the nine months ended September 30, 2010, we incurred $50,135 in wages and benefits expense for services rendered by Dr. James Lynch and $50,997 in wages and benefits expense for services rendered by Mr. Wujek, both of whom served as our former President, Chief Executive Officer, and as each as one of our Directors. Mr. Wujek resigned as our President and Chief Executive Officer, effective March 15, 2010 and as one of our directors, effective June 17, 2010. Simultaneously with his resignation as our President and Chief Executive Officer, the employment agreement between us and Mr. Wujek was terminated and all of the 2,000,000 stock options previously granted to Mr. Wujek were forfeited upon his resignation and termination of employment. Accordingly, during the nine months ended September 30, 2010, we recorded a reversal of stock compensation expense previously recorded for the fair value of Mr. Wujeks stock options of $2,667,500. The nine months ended September 30, 2010 also includes stock compensation of $6,311 for the amortization of the fair value of a stock option granted to Dr. Lynch to purchase up to 4,000,000 shares of our common stock at an exercise price of $0.04 per share. The stock option granted to Dr. Lynch was forfeited upon him tendering his resignation, effective May 31, 2010, and therefore we recorded a reversal of stock compensation of $6,311 during the same nine month period ending September 30, 2010 for a net $0 impact to the unaudited consolidated financial statements during this period. During the nine months ended September 30, 2009, we incurred $198,487 in wages and benefits expense for services rendered by Mr. Greg Wujek. Research and development Research and development costs represent costs incurred to develop our technologies and are incurred pursuant to our sponsored research agreement with Dartmouth and other third party contract research organizations. The sponsored research agreement includes salaries and benefits for research and development personnel, allocated overhead and facility occupancy costs, contract services and other costs. Research and development costs are expensed when incurred, except for nonrefundable advance payments for future research and development activities which are capitalized and recognized as expense as the related services are performed. Research and development expense for the three and nine months ended September 30, 2010 consists of payments made to Dartmouth and a third party for furthering the development of our D11B compound. Research and development expense for the three and nine months ended September 30, 2009, includes payments made pursuant to our Sponsored Research Agreement with Dartmouth, Latitude Agreement, reimbursement of related expenses, and payments to other third party contractors. Professional fees Professional fees substantially consist of accounting fees, audit and tax fees, legal fees, and SEC related filing costs. During the three months ended September 30, 2010, we incurred professional fees of $66,662, an increase of $32,019, from $34,643 during the same period of the prior year. The increase is substantially due to an increase in legal fees of approximately $29,100 due to the preparation and filing of our Form S-1, fees incurred as a result of changes in the composition of our executive team and Board of Directors, and services performed in connection with the MOI between us and Standard Gold Corp. 43 During the nine months ended September 30, 2010, we incurred professional fees of $226,992, an increase of $119,018, from $107,974 during the same period of the prior year. The increase is substantially due to increases in legal fees of approximately $90,900, accounting related fees of approximately $19,100, and SEC filing costs of approximately $7,300. The increase in legal fees is due to the preparation and filing of our Form S-1, execution of stock option agreements for stock options granted on March 15, 2010 to Dr. Lynch and non-employee directors, fees incurred as a result of changes in the composition of our executive team and Board of Directors, and services performed in connection with the receipt of $400,000 pursuant to the 2010 Offering and the MOI between us and Standard Gold Corp. The increase in accounting related fees is substantially due to the filing of our Form S-1 and the increase in corporate activity previously described. The increase in SEC filing costs is due to the filing of our Form S-1 and related correspondence in addition to various Form 8-Ks. Impairment of license fee On September 1, 2008, we entered into Dartmouth License Agreement with the Dartmouth Trustees pursuant to which we obtained the exclusive rights to develop, market and distribute a novel class of synthesized compounds known as bis-intercalators. Under the terms of the Dartmouth License Agreement, we are obligated to pay annual license maintenance fees to the Dartmouth Trustees, in addition to an upfront payment of $15,000 within 30 days of execution of the agreement, with such payment already having been made. Upon consummation of the SGC acquisition we intend to terminate the Dartmouth License Agreement and pursue the exploration and development of the mineral claims currently held by SGC. As a result of the potential termination of Dartmouth License Agreement, we recorded an impairment charge of $15,000 at September 30, 2010 to write-off the previously paid license fee. Please refer to Dartmouth License Agreement above. Other operating expenses Other operating expenses include patent application fees, license related fees, travel and entertainment, rent, office supplies, printing and mailing, information technology related fees and other administrative costs. During the three months ended September 30, 2010, we had other operating income of $125 due to the reversal of a $10,000 accrual recorded at June 30, 2010 for estimated travel and entertainment expense. Actual travel and entertainment related expense was approximately $2,500, which was $7,500 less than managements estimate. We have deemed that this difference is immaterial to the unaudited consolidated financial statements taken as a whole. Other operating expense for the three months ended September 30, 2009 was $29,918. The decrease in other operating expense for the three months ended September 30, 2010 as compared to the same period in 2009 is partially due to the reversal of the accrual discussed in the preceding paragraph as well as decreases in patent filing fees of approximately $17,500 and a $10,000 license maintenance fee paid to Dartmouth in the prior year. Offsetting these decreases is an increase in rent of approximately $2,300 for additional office space leased by Mr. Dang in Detroit, MI. During the nine months ended September 30, 2010, we incurred other operating expenses of $36,268, an increase of $1,638, from $34,630 during the same period of the prior year. The increase is partially due to increases in travel related expenses of approximately $8,400, rent of approximately $2,600, printing and mailing costs of approximately $8,200 for the distribution of our Information 44 Statement pursuant to Section 14(c) of the Securities Exchange Act of 1934, whereby in January 2010, we informed our investors that certain of our stockholders, representing a majority of our issued and outstanding shares of common stock, voted to increase the number of authorized shares of common stock issuable from 300,000,000 to 2,000,000,000, and approximately $4,500 paid for conferences, tradeshows and other administrative fees. Offsetting these increases in other operating expenses are decreases in patent filing fees of approximately $13,100 and a $10,000 license maintenance fee paid to Dartmouth in the prior year. Other income (expense) A summary of our other income (expense) for the three and nine months ended September 30, 2010 and 2009 was as follows: Three Months Ended September 30, Percentage Change Change Other income (expense) Interest expense $ $ $ 64 % Interest income 251 - 251 * Change in fair value of warrant liability - 6,744 * Gain on extinguishment of warrant liability - 52,631 * Total other income (expense) $ $ 43,307 * * Not meaningful Nine Months Ended September 30, Percentage Change Change Other income (expense) Interest expense $ $ $ 43 % Interest income 251 - 251 * Change in fair value of warrant liability - 93,910 * Gain on extinguishment of warrant liability - 52,631 * Loss on dissolution of foreign subsidiary - 523 * Total other income (expense) $ $ $ 21,645 % * Not meaningful Interest expense Interest expense for the three months ended September 30, 2010 represents interest accrued of $22,871 on the $1,067,527 convertible note payable to Mr. Harmel S. Rayat, interest accrued of $857 on the $40,000 convertible note payable to a non-affiliated third party, and $2,651 for the accretion of the discount on the convertible notes payable. Interest expense for the nine months ended September 30, 2010 represents interest accrued of $63,257 on the $750,000 note payable (from January 1 through February 28, 2010) and $1,067,527 convertible note payable (from March 1 through September 30, 2010) to Mr. Harmel S. Rayat, interest accrued of $1,975 on the $40,000 convertible note payable to a non-affiliated third party, and $2,858 for the accretion of the discount on the convertible notes payable. 45 Interest expense for the three and nine months ended September 30, 2009 represents interest accrued on the $750,000 note payable to Mr. Rayat, at an annual rate of 8.5%. Please refer to Note 12. Notes Payable and Convertible Notes Payable in the notes to the unaudited consolidated financial statements contained in this Prospectus for the terms of the note payable and convertible notes payable discussed in the preceding paragraphs. Interest income Interest income for the three and nine months ended September 30, 2010 represents interest earned on the SGC Loan. Please refer to Overview above for the terms of the SGC Loan. Change in fair value of warrant liability and gain on extinguishment of warrant liability On January 1, 2009, we adopted guidance which is now part of ASC 815-40, Contracts in Entitys Own Equity (ASC 815-40). We determined that our Class A Warrants contained a Dilutive Issuance provision.As a result, we reclassified 10,897,081 of our Class A Warrants to warrant liability, resulting in a cumulative adjustment to accumulated deficit as of January 1, 2009 of $1,174,576. Our Class A Warrants were considered derivative liabilities and were therefore required to be adjusted to fair value each quarter. We valued our warrant liability using the Black-Scholes model. Our stock price, remaining term of the Class A Warrants and the volatility of our stock all impact the fair value of our Class A Warrants. On September 29, 2009, we consummated a securities exchange agreement (Securities Exchange Agreement) with the holders of our Class A Warrants whereby the holders and us agreed to exchange the holders remaining Class A Warrants, on the basis of one share for every ten (10) Class A Warrants for an aggregate of 1,089,705 shares of our common stock, $0.00001 par value per share. The exchange of the Class A Warrants for common stock pursuant to the Securities Exchange Agreement resulted in an extinguishment of the warrant liability. The fair value of our warrant liability at September 29, 2009, the effective date of the Securities Exchange Agreement, using the Black-Scholes model was $118,013, using the following assumptions:dividend yield of 0%, expected volatility of 156.43%, risk-free interest rate of 0.41%, and expected term of 1.0 year.We recorded a non-cash gain related to the Class A Warrants of $6,744 for the three months ended September 30, 2009 and a non-cash loss of $93,910 for the nine months ended September 30, 2009. The fair value of the 1,089,705 shares of common stock issued to settle the warrant liability was $65,382, based on the closing price of our common stock of $0.06 per share on September 29, 2009 as quoted on the Over the Counter Bulletin Board. We recorded a gain on extinguishment of warrant liability of $52,631 on September 29, 2009 as a result of the excess of the Class A Warrant Liability over the fair value of the consideration provided the warrant holders, in the form of common stock. As of September 30, 2010 no Class A Warrants were outstanding. Loss on dissolution of foreign subsidiary PhytoMedical Ltd. provided administrative services to our Canadian office. We ceased to conduct business in Canada, effective August 31, 2008 and closed this office. As a result, we dissolved 46 PhytoMedical Ltd. and eliminated all intercompany balances, effective January 1, 2009. We recorded a loss on our investment in PhytoMedical Ltd. equal to the accumulated other comprehensive income at the time of the dissolution. Year Ended December 31, 2009 and 2008 A summary of our operating expenses for the years ended December 31, 2009 and 2008 was as follows: Year Ended December 31, Increase / Percentage (Decrease) Change Operating expenses Director fees - related party $ $ $ % Investor relations Wages and benefits Research and development Professional fees 24 Impairment of license fee - * Other operating expenses Total operating expenses $ $ $ % * Not meaningful Director fees  related party Non-employee directors receive $250 per month for their services as directors plus $100 for each board meeting attended. The decrease in director fees of $2,950 for the year ended December 31, 2009 compared to 2008 is substantially due to our recording directors fees earned for the year ended December 31, 2007 of $3,150 during the year ended December 31, 2008. The $3,150 was not deemed significant to the consolidated financial statements taken as a whole. Investor relations Investor relations costs represent fees paid to publicize our technology. Our investor relations expense decreased significantly in the year ended December 31, 2009 versus 2008. Effective April 15, 2009, we entered into a one-year Shareholder Communication Services Agreement (the Shareholder Communications Agreement) with a third party consultant to provide shareholder communication and related administrative services. In accordance with the terms of the Shareholder Communications Agreement, we pay a third party consultant $375 per month. Wages and benefits During the years ended December 31, 2009 and 2008 we incurred $263,052 and $273,956 in wages and benefits expense for services rendered by Mr. Greg Wujek, the President, Chief Executive Officer, and one of our Directors. Wages and benefits related to Mr. Wujek was $10,904 higher for the year ended December 31, 2008 than 2009 primarily due to our recording $13,624 of stock based compensation expense in fiscal year 2008 related to the amortization of a stock option previously granted to Mr. Wujek to purchase 2,000,000 shares of our common stock at an exercise price of $0.52 per share. The fair value of the stock option was fully amortized in March 2008. 47 During the year ended December 31, 2008, we incurred a total of $72,582 in wages and benefits expense for services rendered by the employees in our administrative office in Vancouver, Canada, which was closed on August 31, 2008. Research and development Research and development costs represent costs incurred to develop our technologies and are incurred pursuant our sponsored research agreements with Dartmouth, ISU, Ricerca, Latitude, and other third party contract research organizations. The sponsored research agreements include salaries and benefits for research and development personnel, allocated overhead and facility occupancy costs, contract services and other costs. Research and development costs are expensed when incurred, except for nonrefundable advance payments for future research and development activities which are capitalized and recognized as expense as the related services are performed. Following is a summary of research and development expense incurred for the years ended December 31, 2009 and 2008: Year Ended December 31, Increase/ (Decrease) Research and development expense ISU Sponsored Research Agreement $ - $ $ Dartmouth Sponsored Research Agreement Ricerca Latitude Agreement - Other research and development expense Total research and development expense $ $ $ Professional fees Professional fees substantially consist of accounting fees, audit and tax fees, legal fees, and SEC related filing costs. During the year ended December 31, 2009, we incurred professional fees of $136,423, an increase of $26,174, from $110,249 during the year ended December 31, 2008. The increase in professional fees is substantially due to increases in accounting fees of approximately $19,000 and legal fees of approximately $5,200. The increase in accounting fees is primarily the result of our closing our administrative office in Vancouver, British Columbia, Canada, effective August 31, 2008, terminating all of the employees in Vancouver, Canada. Due to this downsizing, as of September 1, 2008, we began outsourcing its administrative functions to third parties. Impairment of license fee On December 18, 2008 we were notified by ISU that the patent application for the insulin enhancing synthesized compounds was rejected by the US Patent Office. After further review of the rejection letter along with the culminated research costs incurred by us, we determined it was in our best interest to terminate our license agreement with ISURF and our Sponsored Research Agreement with ISU. Pursuant to the terms of the license agreement and Sponsored Research Agreement, we provided written notice of termination to both ISURF and ISU on January 6, 2009. As a result of the termination of the license agreement with ISURF, we recorded an impairment charge of $20,000 at December 31, 2008 to write-off the previously paid license fee. 48 Other operating expenses Other operating expenses include travel and entertainment, rent, office supplies, printing and mailing, and other administrative costs. During the year ended December 31, 2009, we incurred other operating expenses of $64,480, a decrease of $75,101, from $139,581 during the year ended December 31, 2008. The decrease is substantially due to decreases in travel and entertainment of approximately $37,000, rent of approximately $18,700, and printing and mailing of approximately $10,100. The decrease in other operating expenses is the result of our closing our administrative office in Vancouver, Canada, effective August 31, 2008. Other income (expense) A summary of our other income (expense) for the years ended December 31, 2009 and 2008 was as follows: Year Ended December 31, Increase / Percentage (Decrease) Change Other income (expense) Interest income $ - $ $ % Interest expense Change in fair value of warrant liability - * Gain on extinguishment of warrant liability - * Loss on disposal of fixed assets - % Loss on dissolution of foreign subsidiary - * Foreign exchange loss - % Total other income (expense) $ $ $ 69 % * Not meaningful Interest income Interest income for the year ended December 31, 2008 represents interest earned on proceeds received as a result of the 2007 Private Placement completed by us in September 2007, raising net proceeds of $3,109,500. Our interest-bearing bank account was maintained at a financial institution located in Canada. Effective August 31, 2008, we closed our administrative office in Vancouver, Canada. As a result, we also closed the bank account at the Canadian financial institution on December 31, 2008 and transferred all of our cash to a non-interest bearing account at an U.S. financial institution. Interest expense Interest expense represents interest accrued on note payables to Mr. Harmel S. Rayat, at an annual rate of 8.5%. Mr. Rayat was our former Chief Financial Officer, former Director, and former majority shareholder. At January 1, 2008, the outstanding principal balance of the note payable was $1,000,000. In February 2008, we repaid $250,000 of the principal balance of the note payable. The remaining $750,000 note payable to Mr. Rayat, was due on March 8, 2006 and was payable on demand. On March 1, 2010, Mr. Rayat agreed to convert the then outstanding balance of the note payable 49 and accrued and unpaid interest thereon to a fixed three (3) year term convertible note bearing interest at the rate of 8.50% per annum, which interest is accrued and payable on the maturity date of the convertible promissory note, unless the holder of the convertible promissory note elects to convert all or any portion of the accrued and unpaid interest into shares of our common stock at the then applicable conversion price. The convertible promissory note is convertible into shares of our common stock at an initial conversion price of $0.01 per share. The conversion price of the convertible promissory note is subject to adjustment upon the occurrence of certain specified events. In addition, in the event we issue any shares of our common stock or securities convertible or exercisable for shares of our common stock at a price which is less than the then applicable conversion price, the conversion price will be reduced to such lower price. Change in fair value of warrant liability and gain on extinguishment of warrant liability On January 1, 2009, we adopted guidance which is now part of ASC 815-40, Contracts in Entitys Own Equity (ASC 815-40). We determined that our Class A Warrants contained a Dilutive Issuance provision.As a result, we reclassified 10,897,081 of our Class A Warrants to warrant liability, under long-term liabilities, resulting in a cumulative adjustment to accumulated deficit as of January 1, 2009 of $1,174,576. Our Class A Warrants are considered derivative liabilities and are therefore required to be adjusted to fair value each quarter. We value our warrant liability using a Black-Scholes model. Our stock price, remaining term of the Class A Warrants and the volatility of our stock all impact the fair value of our Class A Warrants. The adjustments recorded each quarter to adjust the Class A Warrants to fair value resulted in a net non-cash loss of $93,910 for the year ended December 31, 2009. On September 29, 2009, we consummated a securities exchange agreement ( Securities Exchange Agreement ) with the holders of our Class A Warrants whereby the holders and we agreed to exchange the holders remaining Class A Warrants, on the basis of one share for every ten (10) Class A Warrants for an aggregate of 1,089,705 shares of our common stock $0.00001 par value per share. The exchange of the Class A Warrants for common stock pursuant to the Securities Exchange Agreement resulted in an extinguishment of the warrant liability. The fair value of our warrant liability at September 29, 2009, the effective date of the Securities Exchange Agreement, using a Black-Scholes model was $118,013, using the following assumptions:dividend yield of 0%, expected volatility of 156.43%, risk-free interest rate of 0.41%, and expected term of 1.0 year. The fair value of the 1,089,705 shares of common stock issued to settle the warrant liability was $65,382, based on the closing price of our common stock of $0.06 per share on September 29, 2009 as quoted on the OTCBB. We recorded a gain on extinguishment of warrant liability of $52,631 on September 29, 2009 as a result of the excess of the Class A Warrant Liability over the fair value of the consideration provided the warrant holders, in the form of common stock. Loss on disposal of fixed assets We recorded a loss on disposal of fixed assets of $8,068 during the year ended December 31, 2008 as a result of the removal of the cost and related accumulated depreciation from our financial statements for equipment that was either no longer in service or deemed obsolete. Substantially all of this equipment was located at our administrative office in Vancouver, British Columbia, Canada, which, effective August 31, 2008, was closed. 50 Loss on dissolution of foreign subsidiary PhytoMedical Ltd. provided administrative services to our Canadian office. We ceased to conduct business in Canada, effective August 31, 2008 and closed this office. As a result, we dissolved PhytoMedical Ltd. and eliminated all intercompany balances, effective January 1, 2009. We recorded a loss on our investment in PhytoMedical Ltd. equal to the accumulated other comprehensive income at the time of the dissolution. Liquidity and Capital Resources The accompanying consolidated financial statements have been prepared assuming we will continue as a going concern. We have incurred cumulative losses of $23,978,004 through September 30, 2010 and do not have positive cash flows from operating activities. Additionally, we have expended a significant amount of cash in developing our technology. We face all the risks common to companies that are relatively new, including under capitalization and uncertainty of funding sources, high initial expenditure levels, uncertain revenue streams, and difficulties in managing growth. These conditions raise substantial doubt about our ability to continue as a going concern. Management recognizes that in order to meet our capital requirements, and continue to operate, regardless of whether we continue to research and develop the D11B compound or elect to pursue other business opportunities, including the contemplated acquisition of SGC, additional financing will be necessary. We expect to raise additional funds through private or public equity investments in order to expand the range and scope of our business operations. We will seek access to private or public equity but there is no assurance that such additional funds will be available for us to finance our operations on acceptable terms, if at all. If we are unable to raise additional capital or generate positive cash flow, it is unlikely that we will be able to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty . Our principal source of liquidity is cash in the bank. At September 30, 2010, we had cash and cash equivalents of $151,074. We have financed our operations primarily from $400,000 received pursuant to the 2010 Offering and the 2007 Private Placement completed in September 2007, raising net proceeds of $3,109,500. Net cash used in operating activities was $334,217 for the nine months ended September 30, 2010 compared to $434,852 for the same period in 2009. The decrease of $100,635 in cash used in operating activities was substantially due to decreases in payments made for research and development of approximately $100,000 and wages and benefits of approximately $97,500, offset by increases in professional fees of approximately $71,700, and director and management fees  related party of approximately $22,500. Net cash used in investing activities was $30,000 for the nine months ended September 30, 2010 compared to $0 for the same period in 2009. On August 25, 2010, pursuant to a Memorandum of Intent with SGC, we loaned SGC $30,000 so that it could maintain its mineral claims, in good standing, pending on-going negotiations. The SGC Loan bears interest at an annual rate of 8.5%. Both the principal and the accrued interest on the SGC Loan are due and payable on December 31, 2010. Please refer to 
